Exhibit 10.1

EXECUTION VERSION

U.S. $2,000,000,000

TERM LOAN CREDIT AGREEMENT

Dated as of August 19, 2019

Among

APPLIED MATERIALS, INC.

as Borrower

THE INITIAL LENDERS NAMED HEREIN

as Initial Lenders

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

 

BANK OF AMERICA, N.A.,

CITIBANK, N.A.,

MIZUHO BANK, LTD.,

MUFG BANK, LTD.,

U.S. BANK NATIONAL ASSOCIATION

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Syndication Agents

BNP PARIBAS,

and

GOLDMAN SACHS BANK USA,

as Documentation Agents

and

JPMORGAN CHASE BANK, N.A.,

BofA SECURITIES, INC.,

CITIBANK, N.A.,

MIZUHO BANK, LTD.,

MUFG BANK, LTD.,

U.S. BANK NATIONAL ASSOCIATION

and

WELLS FARGO SECURITIES, LLC

as Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

 

          PAGE  

ARTICLE 1

DEFINITIONS AND ACCOUNTING TERMS

 

 

Section 1.01.

   Certain Defined Terms      1  

Section 1.02.

   Computation of Time Periods      20  

Section 1.03.

   Accounting Terms      20  

Section 1.04.

   Divisions      20  

ARTICLE 2

THE CREDITS

 

 

Section 2.01.

   Commitments      20  

Section 2.02.

   Loans and Borrowing      20  

Section 2.03.

   Requests for Borrowings      21  

Section 2.04.

   [Reserved]      21  

Section 2.05.

   Funding Borrowings      21  

Section 2.06.

   Interest Elections      22  

Section 2.07.

   Termination and Reduction of Commitments      23  

Section 2.08.

   Repayment of Loans; Evidence of Debt      24  

Section 2.09.

   Prepayment of Loans      24  

Section 2.10.

   Fees      25  

Section 2.11.

   Interest      25  

Section 2.12.

   Alternate Rate of Interest; Replacement of LIBO Rate      26  

Section 2.13.

   Increased Costs; Illegality      27  

Section 2.14.

   Break Funding Payments      28  

Section 2.15.

   Taxes      29  

Section 2.16.

   Payment Generally; Pro Rata Treatment; Sharing of Set-offs      32  

Section 2.17.

   Mitigation Obligations; Replacement of Lenders      33  

Section 2.18.

   Defaulting Lenders      34  

ARTICLE 3

CONDITIONS TO EFFECTIVENESS AND BORROWING

 

 

Section 3.01.

   Conditions Precedent to Effectiveness      35  

Section 3.02.

   Conditions Precedent to Borrowing on the Closing Date      37  

Section 3.03.

   Determinations Under Section 3.01      37  

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

 

 

Section 4.01.

   Representations and Warranties of the Borrower      37  

 

i



--------------------------------------------------------------------------------

ARTICLE 5

COVENANTS OF THE BORROWER

 

 

Section 5.01.

   Affirmative Covenants      40  

Section 5.02.

   Negative Covenants      44  

ARTICLE 6

EVENTS OF DEFAULT

  

Section 6.01.

   Events of Default      48  

ARTICLE 7

THE ADMINISTRATIVE AGENT

 

 

ARTICLE 8

MISCELLANEOUS

 

 

Section 8.01.

   Notices      52  

Section 8.02.

   Waivers; Amendments      53  

Section 8.03.

   Expenses; Indemnity; Damage Waiver      54  

Section 8.04.

   Successors and Assigns      55  

Section 8.05.

   Survival      59  

Section 8.06.

   Counterparts; Integration; Effectiveness      59  

Section 8.07.

   Severability      59  

Section 8.08.

   Right of Set-off      60  

Section 8.09.

   Governing Law; Jurisdiction; Consent to Service of Process      60  

Section 8.10.

   Waiver of Jury Trial      60  

Section 8.11.

   Headings      61  

Section 8.12.

   Confidentiality      61  

Section 8.13.

   USA Patriot Act      62  

Section 8.14.

   No Fiduciary Duty      62  

Section 8.15.

   Acknowledgment and Consent to Bail-In of EEA Financial Institutions      62  

Section 8.16.

   Certain ERISA Matters      62  

Schedules

     

Schedule 2.01 – Commitments

  

Schedule 5.02(a) – Existing Liens

  

 

Exhibits

       

Exhibit A

   -      Form of Assignment and Assumption

Exhibit B

   -      Form of Borrowing Request

Exhibit C

   -      Form of Interest Election Request

Exhibit D

   -      Form of Section 2.15(e) Certificate

Exhibit E

   -      Opinion Matters (Closing)

 

ii



--------------------------------------------------------------------------------

TERM LOAN CREDIT AGREEMENT dated as of August 19, 2019 among APPLIED MATERIALS,
INC., a Delaware corporation (the “Borrower”), the banks, financial institutions
and other institutional lenders (the “Initial Lenders”) listed on the signature
pages hereof, and JPMORGAN CHASE BANK, N.A., as Administrative Agent.

The Borrower has requested that the Lenders, on the terms and subject to the
conditions set forth herein, extend credit to the Borrower in the form of term
loans in an aggregate principal amount not in excess of $2,000,000,000. The
proceeds of such borrowing are to be used (i) to finance in part the
Acquisition, (ii) to pay transaction fees and expenses in connection therewith
and (iii) for general corporate purposes. The Lenders are willing to extend such
credit on the terms and subject to the conditions herein set forth.

Accordingly, the parties hereto agree as follows:

ARTICLE 1

DEFINITIONS AND ACCOUNTING TERMS

Section 1.01.    Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

“ABR” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Acquisition Agreement” means that certain Share Purchase Agreement, dated as of
June 30, 2019, among the Borrower, the Target and KKR HKE Investment L.P., and
except as otherwise expressly stated herein includes any amendment or amendment
and restatement of, and any supplement or other modification to, such agreement
from time to time.

“Acquisition” means the Borrower’s acquisition, directly or indirectly through
one of the Borrower’s Subsidiaries, of all the Equity Interests of the Target
pursuant to the Acquisition Agreement.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate; provided that, if the Adjusted
LIBO Rate shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affected Lender” shall mean any Lender whose credit ratings from Moody’s and
S&P fall below Baa3 or BBB-, respectively, but only if the Borrower notifies the
Administrative Agent of Borrower’s designation of such Lender as an “Affected
Lender” hereunder.



--------------------------------------------------------------------------------

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person (but excluding, for purposes of Section 5.02(f), the Borrower or any
Subsidiary). For purposes of this definition, the term “control” (including the
terms “controlling”, “controlled by” and “under common control with”) of a
Person means the possession, direct or indirect, of the power to vote, for
purposes of Section 5.02(f) 10%, and for all other purposes 5%, or more of the
Voting Stock of such Person or to direct or cause the direction of the
management and policies of such Person, whether through the ownership of Voting
Stock, by contract or otherwise.

“Agent” means the Administrative Agent and each of the Persons listed on the
cover page to this Agreement as a Syndication Agent or a Documentation Agent, in
such capacity.

“Aggregate Commitment” means, at any time, the aggregate amount of all
Commitments of all the Lenders. The Aggregate Commitment as of the Effective
Date is $2,000,000,000.

“Aggregate Loans” means, at any time, the aggregate principal amount of all
outstanding Loans of the Lenders.

“Agreement” means this Credit Agreement, as amended, restated, amended and
restated, supplemented or otherwise modified from time to time.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus 1⁄2 of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%; provided that, for the avoidance of doubt, the
Adjusted LIBO Rate for any day shall be based on the LIBO Screen Rate (or if the
LIBO Screen Rate is not available for such one month Interest Period, the
Interpolated Rate) at approximately 11:00 a.m. London time on such day. Any
change in the Alternate Base Rate due to a change in the Prime Rate, the NYFRB
Rate or the Adjusted LIBO Rate shall be effective from and including the
effective date of such change in the Prime Rate, the NYFRB Rate or the Adjusted
LIBO Rate, respectively. If the Alternate Base Rate is being used as an
alternate rate of interest pursuant to Section 2.12, then the Alternate Base
Rate shall be the greater of clauses (a) and (b) above and shall be determined
without reference to clause (c) above. For the avoidance of doubt, if the
Alternate Base Rate as determined pursuant to the foregoing would be less than
1.00%, such rate shall be deemed to be 1.00% for purposes of this Agreement.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption.

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of ABR Borrowings and such Lender’s
Eurodollar Lending Office in the case of Eurodollar Borrowings.

 

2



--------------------------------------------------------------------------------

“Applicable Margin” means, as of any date, a percentage per annum determined by
reference to the Public Debt Rating in effect on such date as set forth below:

 

Public Debt Rating

S&P/Moody’s

   Applicable Margin for
ABR Loans     Applicable Margin for
Eurodollar Loans  

Level 1

A+/A1 or above

     0 %      0.625 % 

Level 2

A/A2

     0 %      0.75 % 

Level 3

A-/A3

     0 %      0.875 % 

Level 4

BBB+/Baa1

     0 %      1.00 % 

Level 5

Lower than Level 4 or unrated

     0.125 %      1.125 % 

“Applicable Percentage” means, with respect to any Lender, the percentage of the
Aggregate Commitment represented by such Lender’s Commitment, as adjusted from
time to time in accordance with Section 2.18. If the Commitments have terminated
or expired in their entirety, the Applicable Percentages shall be determined
based upon the percentage of the Aggregate Loans represented by such Lender’s
Loan, giving effect to any assignments.

“Approved Fund” has the meaning specified in Section 8.04.

“Arranger” means each of the Persons listed on the cover page of this Agreement
as a Joint Lead Arranger and Joint Bookrunner.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 8.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Beneficial Ownership Certification” shall mean a certification regarding
beneficial ownership as contemplated by the Beneficial Ownership Regulation,
similar in form and substance to the Form of Certification Regulating Beneficial
Owners of Legal Entities published jointly, in May 2018, by the Loan
Syndications and Trading Association and the Securities Industry and Financial
Markets Association.

“Beneficial Ownership Regulation” shall mean 31 C.F.R. § 1010.230.

 

3



--------------------------------------------------------------------------------

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code, and (c) any Person whose assets include
(for purposes of Section 3(42) of ERISA or otherwise for purposes of Title I of
ERISA or Section 4975 of the Code) the assets of any such “employee benefit
plan” or “plan”.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” has the meaning specified in the preamble to this Agreement.

“Borrowing” means Loans of the same Type made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03, which shall be substantially in the form of
Exhibit B or any other form approved by the Administrative Agent.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

“Capitalized Lease” means any lease (excluding, for the avoidance of doubt, any
lease accounted for as an operating lease) the obligation for rentals with
respect to which is required to be capitalized on a Consolidated balance sheet
of the lessee and its Subsidiaries in accordance with GAAP.

“Capitalized Rentals” of any Person means at any date the amount at which the
aggregate rentals due and to become due under all Capitalized Leases under which
such Person is a lessee would be reflected as a liability on a Consolidated
balance sheet of such Person.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender (or, for purposes of
Section 2.13(b), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date of this Agreement; provided, however, that notwithstanding anything
herein to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law”, regardless of the
date enacted, adopted or issued.

 

4



--------------------------------------------------------------------------------

“Change in Tax Law” means the enactment, promulgation, execution or ratification
of, or any change in or amendment to, any law (including the Code), treaty,
regulation or rule (or in the official application or interpretation of any law,
treaty, regulation or rule, including a holding, judgment or order by a court of
competent jurisdiction) relating to United States income taxation.

“Closing Date” has the meaning specified in Section 3.02.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commitment” means as to any Lender (a) the amount set forth opposite such
Lender’s name on Schedule 2.01, (b) if such Lender has become a Lender hereunder
pursuant to an Assumption Agreement, the amount set forth in such Assumption
Agreement or (c) if such Lender has entered into an Assignment and Assumption,
the amount set forth for such Lender in the Register maintained by the Agent
pursuant to Section 8.04, as such amount may be reduced pursuant to
Section 2.07.

“Commitment Termination Date” means the earliest to occur of (a) the Outside
Date, (b) the date of termination in whole of the Commitments pursuant to
Section 2.07(b) or 6.01 and (c) the Closing Date (after giving effect to any
funding of Loans on such date).

“Connection Income Taxes” means Taxes imposed on or measured by net income
(however denominated), franchise taxes and branch profits taxes, in each case,
imposed by reason of any present or former connection between a Lender or the
Administrative Agent, as the case may be, and the jurisdiction imposing such
Taxes (other than solely on account of the execution and performance of, the
enforcement of any right under or the receipt of any payment under, this
Agreement or any of the other Loan Documents).

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

“Consolidated Adjusted EBITDA” means, for any period, an amount determined for
the Borrower and its Subsidiaries on a Consolidated basis equal to:

(i)    Consolidated Adjusted Net Income for such period,

plus

(ii)    to the extent decreasing Consolidated Adjusted Net Income for such
period, the sum, without duplication, of:

(a)    Consolidated interest expense of the Borrower and its Subsidiaries, plus

(b)    provisions for Taxes based on income, plus

(c)    total depreciation expense, plus

(d)    total amortization expense, plus

(e)    losses from dispositions of assets or liabilities outside of the ordinary
course of business, plus

(f)    other non-cash items reducing Consolidated Adjusted Net Income, plus

 

5



--------------------------------------------------------------------------------

(g)    expense arising from the early extinguishment of Indebtedness, plus

(h)    cash restructuring, severance and similar costs, expenses and charges,
including costs associated with discontinued operations or exiting businesses or
from the restructuring or rationalization of product lines, plus

(i)    other extraordinary, unusual or non-recurring cash costs, expenses or
charges, plus

(j)    non-cash stock compensation charges or expenses, plus

(k)    any impairment charge or asset write-off or write-down (including related
to intangible assets (including goodwill), long-lived assets, and investments in
Indebtedness and equity securities), plus

(l)    any fees, costs and expenses (including any integration costs,
transaction or retention bonuses or similar payments, earnouts or other
contingent consideration, and purchase price adjustments), or any amortization
thereof, in connection with any acquisition, investment, asset disposition,
issuance or repayment of Indebtedness, issuance of Equity Interests, refinancing
transaction or amendment or other modification of any Indebtedness instrument
(in each case, including any such transaction undertaken but not completed);

plus,

(iii)    without duplication of any amounts added to Consolidated Adjusted Net
Income under clause (ii), for any period ending during the first four fiscal
quarters ending following the consummation of a Material Acquisition, the amount
of cost savings and synergies projected by the Borrower in good faith to be
realized in connection with such Material Acquisition within 12 months following
the consummation of such Material Acquisition, which cost savings and synergies
shall be deemed to have been realized on the first day of such period; provided
that (1) such cost savings and synergies are reasonably identifiable, reasonably
attributable to such Material Acquisition and certified by a financial officer
of the Borrower in writing to the Administrative Agent, (2) the Borrower has
initiated or will initiate within a period of time following the consummation of
such Material Acquisition that is reasonably anticipated to permit such cost
savings and synergies to be realized within 12 months following the consummation
of such Material Acquisition appropriate actions to realize such cost savings
and synergies, and (3) the aggregate amount of cost savings and synergies added
pursuant to this clause (iii) shall not exceed 20% of Consolidated Adjusted
EBITDA for any such period of four consecutive fiscal quarters;

minus

(iv)    to the extent increasing Consolidated Adjusted Net Income for such
period, the sum, without duplication, of:

(a)    non-cash items (excluding any such non-cash item to the extent it
represents the reversal of an accrual or reserve for potential cash item in any
prior period), plus

(b)    interest income and other income, net, plus

(c)    extraordinary, unusual or non-recurring items, plus

 

6



--------------------------------------------------------------------------------

(d)    gains from dispositions of assets or liabilities outside of the ordinary
course of business;

minus

(v)    without duplication of any amounts deducted from Consolidated Adjusted
Net Income under clause (iv) cash payments made during such period with respect
to non-cash items added back in computing Consolidated Adjusted EBITDA in a
prior period pursuant to clause (ii)(f) above.

For any period (the “Relevant Period”) during which the Borrower or any
Subsidiary shall have made a Material Acquisition (i) if the Borrower prepares
pro forma financial information in accordance with Article 11 of Regulation S-X
under the United States Securities Act of 1933 (“S-X Article 11”) with respect
to the assets or Person acquired in such Material Acquisition, Consolidated
Adjusted EBITDA for the Relevant Period shall be determined after giving pro
forma effect to such Material Acquisition as if such Material Acquisition had
occurred on the first day of the Relevant Period and, to the extent applicable,
to the historical earnings and cash flows associated with the Person or assets
acquired in such Material Acquisition, all in accordance with S-X Article 11 or
(ii) if the Borrower does not prepare pro forma financial information in
accordance with S-X Article 11 with respect to the Person or assets acquired in
such Material Acquisition, Consolidated Adjusted EBITDA for the Relevant Period
shall be determined, at the Borrower’s election, by annualizing the portion of
Consolidated Adjusted EBITDA attributable to the Person or assets acquired in
such Material Acquisition. Such annualization under clause (ii) shall be
calculated by the Borrower in its reasonable discretion by multiplying (x) an
amount equal to the portion of Consolidated Adjusted EBITDA attributable to the
Person or assets acquired in such Material Acquisition for the period (the
“Annualization Period”) beginning on closing date of the such Material
Acquisition and ending on the last day of the Relevant Period by (y) a fraction,
the numerator of which is the number of days in the Relevant Period and the
denominator of which is the number of days in the Annualization Period.

Notwithstanding the foregoing, the add-backs set forth in clauses (ii)(f),
(ii)(h), (ii)(k), (ii)(l) and (iii) shall only be included in the calculation of
Consolidated Adjusted EBITDA for any period to the extent the Borrower elects to
include such add-backs in the calculation of Consolidated Adjusted EBITDA for
such period.

“Consolidated Adjusted Net Income” means, for any period, the consolidated net
income of the Borrower and its Subsidiaries for such period, determined in
accordance with GAAP and on a pro forma basis; provided that, without
duplication and only to the extent not already included in the Consolidated
Adjusted Net Income of the Borrower and its Subsidiaries, the Consolidated
Adjusted Net Income (but not loss) of any Person that is not a Subsidiary or
that is accounted for by the equity method of accounting will be included in
“Consolidated Adjusted Net Income” solely to the extent of the amount of
dividends or similar distributions paid in cash to the Borrower or any of its
Subsidiaries.

“Consolidated Debt” means all Debt of the Borrower and its Subsidiaries,
determined in accordance with GAAP on a consolidated basis after eliminating
intercompany items.

“Consolidated Net Tangible Assets” means, at any date, the total amount of all
Tangible Assets of the Borrower and its Subsidiaries after deducting therefrom
all liabilities which in accordance with GAAP would be included on their
consolidated balance sheet, except Consolidated Debt.

 

7



--------------------------------------------------------------------------------

“Consolidated Total Assets” means, at any date, the total assets of the Borrower
and its Subsidiaries on a consolidated basis determined in accordance with GAAP.

“Credit Exposure” means, with respect to any Lender, as of any date of
determination (a) prior to the Commitment Termination Date, the amount of such
Lender’s Commitment, and (b) after the Commitment Termination Date, the
aggregate outstanding principal amount of such Lender’s Loans.

“Debt” of any Person means, without duplication, (a) all Indebtedness of such
Person for borrowed money, (b) all obligations of such Person for the deferred
and unpaid purchase price of property or services (other than trade payables and
accrued expenses incurred in the ordinary course of such Person’s business), (c)
all Indebtedness of such Person evidenced by notes, bonds, debentures or other
similar evidences of indebtedness, (d) all obligations of such Person created or
arising under any conditional sale or other title retention agreement with
respect to property acquired by such Person (even though the rights and remedies
of the seller or lender under such agreement in the event of default are limited
to repossession or sale of such property) including, without limitation,
obligations secured by Liens arising from the sale or transfer of notes or
accounts receivable; provided that Debt shall not include any sale or transfer
of notes or accounts receivable whether or not precautionary Liens are filed or
recorded in connection with such sale or transfer of such notes or accounts
receivable, if and only if such sale or transfer (A) is accounted for as true
sale under GAAP and (B) pursuant to which there is no recourse (other than
recourse for breach of customary representations and warranties or in connection
with any such sales or transfers) to the seller of such notes or accounts
receivable (as evidenced by there being no accounting reserve taken or required
to be taken, which in the event a reserve is taken, the amount of Debt shall be
deemed to be the amount of such reserve), and provided, further, that all trade
payables and accrued expenses constituting current liabilities shall be
excluded, (e) all Capitalized Rentals, (f) reimbursement obligations of such
Person in respect of credit enhancement instruments, which reimbursement
obligations are then due and payable by such Person, (g) all Debt of others
referred to in clauses (a) through (f) above or clause (h) below guaranteed
directly or indirectly in any manner by such Person, or in effect guaranteed
directly or indirectly by such Person through an agreement (1) to pay or
purchase such Debt or to advance or supply funds for the payment or purchase of
such Debt, (2) to purchase, sell or lease (as lessee or lessor) property, or to
purchase or sell services, primarily for the purpose of enabling the debtor to
make payment of such Debt or to assure the holder of such Debt against loss,
(3) to supply funds to or in any other manner invest in the debtor (including
any agreement to pay for property or services irrespective of whether such
property is received or such services are rendered) or (4) otherwise to assure a
creditor against loss, and (h) all Debt referred to in clauses (a) through (g)
above secured by (or for which the holder of such Debt has an existing right,
contingent or otherwise, to be secured by) any Lien on property (including,
without limitation, accounts and contract rights) owned by such Person, even
though such Person has not assumed or become liable for the payment of such
Debt, including, without limitation, obligations secured by Liens arising from
the sale or transfer of notes, accounts receivable or other assets; provided,
however, that so long as such Person is not personally liable for such Debt, the
amount of such Debt shall be deemed to be the lesser of the fair market value at
such date of the property subject to the Lien securing such liability and the
amount of the liability secured; provided further, that obligations of such
Person secured by Liens on notes, accounts receivable or other assets sold or
transferred in a transaction which is accounted for as a true sale under GAAP
shall not be Debt under this definition.

The Borrower’s obligations under operating leases and Off-Balance Sheet Leases
shall be excluded from this definition of Debt; provided that (A) no such
exclusion shall be made if and to the extent that GAAP would require such
obligations to be classified as debt for borrowed money and (B) in any event the
term “Debt” shall include the Excess Lease Financed Amount (if any).

 

8



--------------------------------------------------------------------------------

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

“Defaulting Lender” means any Lender, as reasonably determined by the
Administrative Agent, that has (a) failed within two Business Days of the date
required to be funded to comply with its obligation to fund any portion of its
Loans as required hereunder, unless such requirement to fund is subject to a
good faith dispute, (b) notified the Borrower or the Administrative Agent in
writing that it does not intend to comply with any of its funding obligations
under this Agreement (unless such requirement to fund is subject to a good faith
dispute), or has made a public statement to the effect that it does not intend
to comply with its funding obligations under this Agreement (unless such
requirement to fund is subject to a good faith dispute), (c) failed, within
three Business Days after written request by the Administrative Agent, to
confirm that it will comply with the terms of this Agreement relating to its
obligations to fund prospective Loans under this Agreement; provided that any
such Lender shall cease to be a Defaulting Lender under this clause (c) upon
receipt of such confirmation by the Administrative Agent, (d) otherwise failed
to pay over to the Administrative Agent or any other Lender any other amount
required to be paid by it hereunder within three Business Days of the date when
due unless the subject of a good faith dispute, or (e) (i) has been or has a
parent company that has been adjudicated as, or determined by any Governmental
Authority having regulatory authority over such Person or its assets to be,
insolvent, or has become subject to a Bail-In Action, or (ii) become the subject
of a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or custodian,
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment or
has a parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment; provided that a Lender shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition of
an equity interest in such Lender or a parent company thereof by a Governmental
Authority or an instrumentality thereof.

“dollars” or “$” refers to lawful money of the United States of America.

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” in such Lender’s
Administrative Questionnaire, or such other office of such Lender as such Lender
may from time to time notify the Borrower and the Administrative Agent.

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

9



--------------------------------------------------------------------------------

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” has the meaning specified in Section 3.01.

“Eligible Assignee” means (i) a Lender; (ii) an Affiliate of a Lender; and
(iii) any other Person that, so long as no Default has occurred and is
continuing, has a rating for any class of non-credit enhanced long-term senior
unsecured debt of not lower than A by S&P or A2 by Moody’s and is approved by
the Borrower, such approval not to be unreasonably withheld or delayed;
provided, however, that none of the Borrower, an Affiliate of the Borrower, a
natural person or a Defaulting Lender shall qualify as an Eligible Assignee.

“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, Environmental Permit or Hazardous
Substances or arising from alleged injury or threat of injury to health, safety
or the environment, including, without limitation, (a) by any governmental or
regulatory authority for enforcement, cleanup, removal, response, remedial or
other actions or damages and (b) by any governmental or regulatory authority or
any third party for damages, contribution, indemnification, cost recovery,
compensation or injunctive relief.

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
injunctions and other governmental restrictions relating to the environment or
the effect of the environment on human health or to emissions, discharges or
releases of pollutants, contaminants, Hazardous Substances or wastes into the
environment including, without limitation, ambient air, surface water, ground
water or land, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
pollutants, contaminants, Hazardous Substances or wastes or the clean-up or
other remediation thereof.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest, but excluding any debt securities convertible into any of the
foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute.

“ERISA Affiliate” means any member of the ERISA Group.

“ERISA Group” means the Borrower, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control which, together with the Borrower or any Subsidiary, are
treated as a single employer under Section 414 of the Internal Revenue Code.

 

10



--------------------------------------------------------------------------------

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” in such Lender’s
Administrative Questionnaire (or, if no such office is specified, its Domestic
Lending Office), or such other office of such Lender as such Lender may from
time to time notify the Borrower and the Administrative Agent.

“Events of Default” has the meaning specified in Section 6.01.

“Excess Lease Financed Amount” means the amount (if any) by which the Lease
Financed Amount exceeds (a) $300,000,000 at any time when the Borrower’s Public
Debt Rating is lower than BBB- by S&P and Baa3 by Moody’s or (b) $600,000,000 at
any time when the Borrower’s Public Debt rating is at least BBB- by S&P or Baa3
by Moody’s.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder or under any of the other Loan Documents, (a) income
or franchise taxes in each case imposed on (or measured by) its net income by
(i) the United States of America, (ii) the jurisdiction under the laws of which
such recipient is organized or in which its principal office is located, or
(iii) in the case of any Lender, the jurisdiction in which its applicable
lending office is located, (b) any Taxes imposed, deducted or withheld by reason
of any present or former connection between the Administrative Agent or such
Lender or other recipient (as the case may be) and the jurisdiction imposing
such Taxes (other than solely on account of the execution and performance of,
the enforcement of any right under or the receipt of any payment under, this
Agreement or any of the other Loan Documents), (c) any branch profits taxes
imposed by the United States of America or any comparable tax imposed by any
foreign jurisdiction, (d) in the case of a Lender, any Tax imposed, deducted or
withheld (i) that is attributable to such Lender’s failure, inability or
ineligibility to comply with Section 2.15(e) at any time during which such
Lender is a party to this Agreement, except to the extent such Lender’s failure
is due to a Change in Tax Law occurring after the date on which such Lender
became a party to this Agreement or the date (if any) on which such Lender
changed its applicable lending office, or (ii) that is imposed on accrued
amounts payable to such Lender at the time of the assignment to such Lender and
its becoming a party to this Agreement, other than pursuant to an assignment
request by the Borrower under Section 2.17, except to the extent that such
Lender’s assignor was entitled, at the time of such assignment, to receive
additional payments from the Borrower with respect to such accrued amounts
pursuant to Section 2.15(a) and (e) any U.S. federal withholding Taxes imposed
under FATCA.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such

 

11



--------------------------------------------------------------------------------

manner as the NYFRB shall set forth on its public website from time to time, and
published on the next succeeding Business Day by the NYFRB as the effective
federal funds rate; provided that if the Federal Funds Effective Rate as so
determined would be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement.

“Fee Letter” means that certain Fee Letter, dated as of June 25, 2019, by and
between the Borrower and the Administrative Agent relating to this Agreement.

“Foreign Lender” means any Lender that is not a United States Person.

“Funded Debt” means, with respect to any Person for such Person and its
Subsidiaries, determined on a consolidated basis in accordance with GAAP, at the
time of determination, the sum of the outstanding principal amount of all Debt
which would be reflected as liabilities on the balance sheet of such Person,
other than the following items which shall not be included in Funded Debt:
(a) Debt or other obligations of others guaranteed by such Person and its
Subsidiaries; (b) all reimbursement obligations (whether contingent or
otherwise) in respect of the undrawn portion of letters of credit, bankers’
acceptances, surety or other bonds, and similar instruments (including, without
limitation, those outstanding with respect to letters of credit); and (c) all
liabilities in respect of unfunded vested benefits under any Plan.

“GAAP” means at any time generally accepted accounting principles as then in
effect, applied on a basis consistent (except for changes concurred in by the
Borrower’s independent public accountants) with the most recent audited
consolidated financial statements of the Borrower and its Subsidiaries delivered
to the Lenders; provided that, if the Borrower notifies the Agent that the
Borrower wishes to amend any covenant in Article 5 or any definition of a term
used in any such covenant to eliminate the effect of any change in generally
accepted accounting principles on the operation of such covenant (or if the
Agent (with the consent or at the direction of the Required Lenders) notifies
the Borrower that it wishes to amend any such covenant or definition for such
purpose), then, for purposes of such covenant or definition only, “GAAP” shall
mean GAAP as in effect immediately before the relevant change in generally
accepted accounting principles became effective, until either such notice is
withdrawn or such covenant or definition is amended in a manner satisfactory to
the Borrower and the Required Lenders.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
supra-national entities such as the European Central Bank).

“Hazardous Substances” means any substance or waste defined as “toxic” or
“hazardous” under any Environmental Laws, including, without limitation,
petroleum, its derivatives, by-products and other hydrocarbons.

“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts and other similar agreements.

“Impacted Interest Period” has the meaning specified in the definition of “LIBO
Rate”.

 

12



--------------------------------------------------------------------------------

“Indebtedness” of any Person means and includes all obligations of such Person
which in accordance with GAAP should be classified upon a balance sheet of such
Person as liabilities of such Person.

“Indemnified Taxes” means Taxes other than Excluded Taxes imposed on or with
respect to any payment made by or on account of any obligation of the Borrower
under any Loan Document.

“Information” has the meaning specified in Section 8.12.

“Intangible Assets” means at any date the total amount of all assets of the
Borrower and its Subsidiaries that are properly classified as “intangible
assets” in accordance with GAAP and, in any event, shall include, without
limitation, goodwill, patents, trade names, trademarks, copyrights, franchises,
experimental expense, organization expense, unamortized debt discount and
expense, and deferred charges other than prepaid insurance, prepaid leases and
prepaid taxes and current deferred taxes which are classified on the balance
sheet of the Borrower and its Subsidiaries as a current asset in accordance with
GAAP and in which classification the Borrower’s independent public accountants
concur; provided that the foregoing Intangible Assets shall be deemed to be in
an amount equal to zero at all times during which such Intangible Assets, in the
aggregate, are less than 2% of stockholders’ equity of the Borrower.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.06, which shall be
substantially in the form of Exhibit C or any other form approved by the
Administrative Agent..

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part; provided that if any Interest Period for a Eurodollar Loan
exceeds three months, the respective dates that fall every three months shall
also be Interest Payment Dates.

“Interest Period” means the period commencing on the date of such Borrowing and
ending on the numerically corresponding day in the calendar month that is one,
two, three or six months thereafter, as the Borrower may elect; provided that
(i) if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day and
(ii) any Interest Period that commences on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
last calendar month of such Interest Period) shall end on the last Business Day
of the last calendar month of such Interest Period. For purposes hereof, the
date of a Borrowing initially shall be the date on which such Borrowing is made
and thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period (for which the LIBO Screen Rate is available) that is shorter
than the Impacted Interest Period; and (b) the LIBO Screen Rate for the shortest
period (for which the LIBO Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time.

 

13



--------------------------------------------------------------------------------

“Lease Financed Amount” means, with respect to Off-Balance Sheet Leases, the
outstanding principal amount of the loan attributable to such Off-Balance Sheet
Lease.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or an
Assumption Agreement, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption.

“Leverage Increase Period” has the meaning specified in Section 5.02(g).

“Leverage Ratio” means, with respect to the Borrower and its Subsidiaries on a
Consolidated basis, as of any date, the ratio of (x) Funded Debt as of such date
to (y) Consolidated Adjusted EBITDA for the four fiscal quarter period ending on
such date.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the LIBO Screen Rate at approximately 11:00 A.M., London time, two
Business Days prior to the commencement of such Interest Period; provided that
if the LIBO Screen Rate shall not be available at such time for such Interest
Period (an “Impacted Interest Period”) then the LIBO Rate shall be the
Interpolated Rate.

“LIBO Screen Rate” means, for any day and time, with respect to any Eurodollar
Borrowing for any Interest Period, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for dollars for a period equal in length
to such Interest Period as displayed on such day and time on pages LIBOR01 or
LIBOR02 of the Reuters screen that displays such rate (or, in the event such
rate does not appear on a Reuters page or screen, on any successor or substitute
page on such screen that displays such rate, or on the appropriate page of such
other information service that publishes such rate from time to time as selected
by the Administrative Agent in its reasonable discretion); provided that if the
LIBO Screen Rate as so determined would be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.
Off-Balance Sheet Leases and the arrangements set forth therein shall be
excluded from this definition; provided that:

(a)    if any portion of the Lease Financed Amount is included in Debt under the
last sentence of the definition of Debt, then for purposes of Section 5.02(a),
Off-Balance Sheet Leases and the arrangements set forth therein shall be deemed
to create a Lien securing the Excess Lease Financed Amount; and

(b)    if Off-Balance Sheet Leases and the arrangements set forth therein create
a lien on any property or assets other than (i) the property and assets leased
pursuant to Off-Balance Sheet Leases, (ii) rights of the Borrower as sublessor
of any portion of such property and assets and (iii) Permitted Lease Collateral,
such lien shall not be excluded from this definition.

“Loan Documents” means this Agreement, the Notes (if any), and the Fee Letter.

 

14



--------------------------------------------------------------------------------

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Margin Stock” means “margin stock” as such term is defined in Regulation U.

“Material Acquisition” means any acquisition of all or substantially all of the
assets or Equity Interests of a Person, or of any business or division of a
Person, for which the Borrower or any of its Subsidiaries paid at least
$1,000,000,000 in consideration (including the then-current market value of any
Equity Interests included in such consideration).

“Material Adverse Effect” means any material adverse change in the business,
financial condition or operations of the Borrower or the Borrower and its
Subsidiaries taken as a whole.

“Material Debt” means Debt (other than the Note) of the Borrower and/or one or
more of its Subsidiaries, arising in one or more related or unrelated
transactions, in an aggregate principal or face amount exceeding $200,000,000.

“Material Financial Obligations” means a principal or face amount of Debt and/or
payment obligations (calculated after giving effect to any applicable netting
agreements) in respect of Hedge Agreements of the Borrower and/or one or more of
its Subsidiaries, arising in one or more related or unrelated transactions,
exceeding in the aggregate $200,000,000.

“Material Plan” means, at any time, a Plan or Plans having aggregate Unfunded
Liabilities in excess of $200,000,000.

“Maturity Date” means the third anniversary of the Closing Date (or if such date
is not a Business Day, the next preceding Business Day).

“Moody’s” means Moody’s Investors Service, Inc. or its successors.

“Multiemployer Plan” means, at any time, an employee pension benefit plan within
the meaning of Section 4001(a)(3) of ERISA to which any member of the ERISA
Group is then making or accruing an obligation to make contributions or has
within the preceding five plan years made contribution, including for these
purposes any Person which ceased to be a member of the ERISA Group during such
five year period.

“Note” has the meaning specified in Section 2.08(e).

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates as so determined be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.

“Off-Balance Sheet Leases” means one or more lease agreements and related
agreements entered into by the Borrower or any of its Subsidiaries from time to
time, in each case in a transaction which the Borrower or such Subsidiary
intends to be treated as an “operating

 

15



--------------------------------------------------------------------------------

lease” for financial reporting purposes but as a loan for one or more of the
following purposes: (a) federal, state and local income or franchise tax,
(b) bankruptcy, (c) real estate law and (d) commercial law (including uniform
commercial law).

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, the Loan Documents that are imposed by a Governmental
Authority except any such Taxes that are imposed by reason of any present or
former connection between a Lender or the Administrative Agent, as the case may
be, and the jurisdiction imposing such Taxes (other than solely on account of
the execution and performance of, the enforcement of any right under or the
receipt of any payment under, this Agreement or any of the other Loan
Documents).

“Outside Date” means the “Outside Date”, as such term is defined in, and as such
date may be extended in accordance with, the Acquisition Agreement as in effect
on June 30, 2019.

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate.

“Participant” has the meaning specified in Section 8.04(c).

“Participant Register” has the meaning specified in Section 8.04(c)(iii).

“PATRIOT Act” has the meaning specified in Section 8.13.

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).

“Permitted Lease Collateral” means any cash or cash equivalents securing the
obligations of the Borrower or its Subsidiaries in any Off-Balance Sheet Lease.

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.

“Plan” means, at any time, an “employee pension benefit plan” as defined in
Section 3(2) of ERISA (other than a Multiemployer Plan) which is covered by
Title IV of ERISA or subject to the minimum funding standards under Section 412
of the Internal Revenue Code and either (i) is maintained, or contributed to, by
any member of the ERISA Group for employees of any member of the ERISA Group or
(ii) has at any time within the preceding five years been maintained, or
contributed to, by any Person which was at such time a member of the ERISA Group
for employees of any Person which was at such time a member of the ERISA Group.

“Prime Rate” means the rate of interest published by The Wall Street Journal,
from time to time, as the “Prime Lending Rate” (or if more than one such Prime
Lending Rate is published, the highest of such rates); each change in the Prime
Rate shall be effective from and including the date such change is publicly
announced as being effective.

“Prohibited Secured Indebtedness” has the meaning specified in Section 5.02(a).

 

16



--------------------------------------------------------------------------------

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Debt Rating” means, as of any date for S&P, the lowest rating that has
been most recently announced by S&P for any class of non-credit enhanced
long-term senior unsecured debt issued by the Borrower and, as of any date for
Moody’s, the lowest rating that has been most recently announced by Moody’s for
any class of non-credit enhanced long-term senior unsecured debt issued by the
Borrower. For purposes of the foregoing, (a) if only one of S&P and Moody’s
shall have in effect a Public Debt Rating, the Applicable Margin and the Ticking
Fee Rate shall be determined by reference to the available rating; (b) if
neither S&P nor Moody’s shall have in effect a Public Debt Rating, the
Applicable Margin and the Ticking Fee Rate will be set in accordance with
Level 5 under the definition of “Applicable Margin” or “Ticking Fee Rate”, as
the case may be; (c) if the ratings established by S&P and Moody’s shall fall
within different levels, the Applicable Margin and the Ticking Fee Rate shall be
based upon the higher rating unless the such ratings differ by two or more
levels, in which case the applicable level will be deemed to be one level below
the higher of such levels; (d) if any rating established by S&P or Moody’s shall
be changed, such change shall be effective as of the date on which such change
is first announced publicly by the rating agency making such change; and (e) if
S&P or Moody’s shall change the basis on which ratings are established, each
reference to the Public Debt Rating announced by S&P or Moody’s, as the case may
be, shall refer to the then equivalent rating by S&P or Moody’s, as the case may
be.

“Register” has the meaning specified in Section 8.04(b)(iv).

“Regulation D” and “Regulation U” means, respectively, Regulations D and U of
the Board (or any successor), as the same may be amended or supplemented from
time to time.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Required Lenders” means, at any time, subject to Section 2.18(b), Lenders
having or holding more than 50% of the aggregate Credit Exposure of all Lenders.

“Reportable Event” means any “reportable event” as defined in section 4043 of
ERISA for which the 30-day notice requirement has not been waived under
applicable regulations.

“S&P” means S&P Global Ratings, a division of S&P Global, Inc., or any successor
thereto.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any territorial Sanctions (at the time of this
Agreement, Crimea, Cuba, Iran, North Korea and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the European Union or any European Union member state, (b) any
Person operating, organized or resident in a Sanctioned Country, (c) any Person
50% or more owned, directly or indirectly, by any such Person or Persons
described in the foregoing clauses (a) or (b).

 

17



--------------------------------------------------------------------------------

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the European
Union, any European Union member state or Her Majesty’s Treasury of the United
Kingdom.

“SEC” means the Securities and Exchange Commission.

“Section 2.15(e) Certificate” has the meaning specified in Section 2.15(e).

“Solvent” means, as to any Person as of any date of determination, that on such
date (a) the fair value of the property of such Person is greater than the total
amount of liabilities, including contingent liabilities, of such Person, (b) the
present fair saleable value of such Person is not less than the amount that will
be required to pay the probable liability of such Person on its debts, including
contingent debts, as they become absolute and matured, (c) such Person does not
intend to, and does not believe that it will, incur debts or liabilities,
including contingent debts and liabilities, beyond such Person’s ability to pay
such debts and liabilities as they mature and (d) such Person is not engaged in
a business or a transaction, and is not about to engage in a business or a
transaction, for which such Person’s property would constitute an unreasonably
small capital. The amount of any contingent liability at any time shall be
computed as the amount that, in light of all of the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“Subsidiary” means, as to any Person, any corporation or other entity of which
securities or other ownership interests having ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
are at the time directly or indirectly owned by such Person; unless otherwise
specified, “Subsidiary” means a Subsidiary of the Borrower.

“Tangible Assets” means, at any date, Consolidated Total Assets (less
depreciation, depletion and other properly deductible valuation reserves) after
deducting (but without duplication) Intangible Assets.

“Target” means Kokusai Electric Corporation, a stock company (kabushiki kaisha)
organized under the laws of Japan.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Ticking Fee” has the meaning specified in Section 2.10.

 

18



--------------------------------------------------------------------------------

“Ticking Fee Rate” means, as of any date, a percentage per annum determined by
reference to the Public Debt Rating in effect on such date as set forth below:

 

Public Debt Rating
S&P/Moody’s

   Ticking Fee
Rate  

Level 1

A+/A1 or above

     0.05 % 

Level 2

A/A2

     0.07 % 

Level 3

A-/A3

     0.09 % 

Level 4

BBB+/Baa1

     0.11 % 

Level 5

Lower than Level 4 or unrated

     0.125 % 

“Ticking Fee Trigger Date” has the meaning specified in Section 2.10.

“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“UCC” means the Uniform Commercial Code as the same may from time to time be in
effect in the State of New York or the Uniform Commercial Code (or similar code
or statute) of another jurisdiction.

“United States” and “United States Person” have the meaning specified in
Section 7701 of the Code.

“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (i) the value of all benefit liabilities under such Plan,
determined on a plan termination basis using the assumptions prescribed by the
PBGC for purposes of Section 4044 of ERISA, exceeds (ii) the fair market value
of all Plan assets allocable to such liabilities under Title IV of ERISA
(excluding any accrued but unpaid contributions), all determined as of the then
most recent valuation date for such Plan, but only to the extent that such
excess represents a potential liability of a member of the ERISA Group to the
PBGC or any other Person under Title IV of ERISA.

“Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

19



--------------------------------------------------------------------------------

Section 1.02.    Computation of Time Periods. In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
mean “to but excluding”.

Section 1.03.    Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with GAAP.

Section 1.04.    Divisions. For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized and acquired on the first date of its existence by the holders of
its Equity Interests at such time.

ARTICLE 2

THE CREDITS

Section 2.01.    Commitments. Subject to the terms and conditions set forth
herein, from and including the Effective Date until the Commitment Termination
Date, each Lender agrees to a make a Loan to the Borrower on the Closing Date in
a principal amount not to exceed its Commitment. Amounts borrowed under this
Section 2.01 and repaid or prepaid may not be reborrowed.

Section 2.02.    Loans and Borrowing. (a) The Loans shall be made as part of a
Borrowing consisting of Loans made by the Lenders ratably in accordance with
their respective Commitments. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required.

(b)    Subject to Section 2.12, each Borrowing shall be comprised entirely of
ABR Loans or Eurodollar Loans as the Borrower may request in accordance
herewith. Each Lender at its option may make any Eurodollar Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that (i) any exercise of such option shall not affect the obligation of
the Borrower to repay such Loan in accordance with the terms of this Agreement
and (ii) in the case of any such Loan made by an Affiliate of such Lender, such
Lender shall not be entitled to receive any greater payment under Section 2.13
or 2.15 than it would have received had the Lender, and not such Affiliate,
funded such Loan, and such Lender shall not be entitled to the benefits of
Section 2.15 with respect to any payments on or with respect to such Loan unless
such Affiliate complies with Section 2.15(e) as if it were the Lender.

(c)    At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $10,000,000. At the time that each ABR Borrowing is
made (including through conversion) or continued, such Borrowing shall be in an
aggregate amount that is an integral multiple of $1,000,000 and not less than
$10,000,000. Borrowings of more than one Type may be outstanding at the same
time.

 

20



--------------------------------------------------------------------------------

(d)    Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

Section 2.03.    Requests for Borrowings. To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request by submitting a Borrowing
Request (which Borrowing Request may be submitted by telecopy or electronic
mail) (a) in the case of a Eurodollar Borrowing, not later than 1:00 p.m., New
York City time, three Business Days before the date of the proposed Borrowing;
provided that in the case of the Borrowing to be made on the Closing Date, the
Borrower may deliver such notice not later than 1:00 p.m., New York City time,
two Business Days before the date of the proposed borrowing or (b) in the case
of an ABR Borrowing, not later than 12:00 noon, New York City time, on the date
of the proposed Borrowing. Each such Borrowing Request shall be irrevocable and
shall be signed by a duly authorized officer of the Borrower; provided that a
Borrowing Request may state that it is conditioned upon the closing of the
Acquisition, in which case such notice may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified Borrowing date) if the
closing of the Acquisition does not occur on the specified Borrowing date. Each
such Borrowing Request shall specify the following information in compliance
with Section 2.02:

(i)    the aggregate amount of the requested Borrowing;

(ii)    the date of such Borrowing, which shall be a Business Day;

(iii)    whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

(iv)    in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period;” and

(v)    the location and number of the account or accounts to which funds are to
be disbursed, which shall comply with the requirements of Section 2.05.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

Section 2.04.    [Reserved].

Section 2.05.    Funding Borrowings. (a) Each Lender shall make the Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by (x) in the case of a Eurodollar Borrowing, 12:00
noon, New York City time and (y) in the case of an ABR Borrowing, 3:00 p.m., New
York City time, to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders. The Administrative
Agent will make such Loans available to the Borrower by promptly either
crediting or sending by wire transfer the amounts so received, in like funds, to
an account or accounts designated by the Borrower in the Borrowing Request.

 

21



--------------------------------------------------------------------------------

(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to ABR Loans. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing. Nothing herein shall be deemed to relieve any Lender from its
obligation to fulfill its Commitment or to prejudice any rights which the
Administrative Agent, any Lender or the Borrower may have against any Lender as
a result of any default by such Lender hereunder.

Section 2.06.    Interest Elections. (a) Each Borrowing initially shall be of
the Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request. Thereafter, the Borrower may elect to convert such Borrowing
to a different Type or to continue such Borrowing and, in the case of a
Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing.

(b)    To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by telecopy or
electronic mail to the Administrative Agent of a written Interest Election
Request in the form of Exhibit C hereto and signed by the Borrower.

(c)    Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and

 

22



--------------------------------------------------------------------------------

(iv)    if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period.”

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e)    If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be continued as a
Eurodollar Borrowing with an Interest Period of one month’s duration.
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies the Borrower, then, so long as an Event of Default
is continuing (i) no outstanding Borrowing may be converted to or continued as a
Eurodollar Borrowing without the prior consent of the Required Lenders and
(ii) unless repaid, each Eurodollar Borrowing shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto.

Section 2.07.    Termination and Reduction of Commitments. (a) The Commitments
shall be reduced to zero and automatically terminate on the Commitment
Termination Date.

(b)    The Borrower may at any time prior to the Commitment Termination Date
terminate, or from time to time during such period reduce, the Commitments;
provided that each reduction of the Commitments shall be in an amount that is an
integral multiple of $1,000,000 and not less than $10,000,000. Notwithstanding
the foregoing, the Borrower, at its sole discretion, shall have the right, but
not the obligation, at any time so long as no Event of Default has occurred and
is continuing, to terminate in whole (but not in part), any Affected Lender’s
Commitment; provided, however, that the termination of such Affected Lender’s
Commitment shall not affect such Lender’s rights hereunder as to matters
occurring prior to such date.

(c)    The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities or upon the
closing of any acquisition or disposition, in which case such notice may be
revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied.

(d)    The Aggregate Commitment shall be reduced to zero and terminated in full
and expire after each Lender makes its Loans on the Closing Date.

(e)    Any termination or reduction of the Commitments shall be permanent. Each
reduction of the Commitments shall be made ratably among the Lenders in
accordance with their

 

23



--------------------------------------------------------------------------------

respective Commitments, except in the event of an Affected Lender whose
Commitment is terminated pursuant to the last sentence of paragraph (b) of this
Section, in which case the Commitment of such Affected Lender may be terminated
without reducing the Commitments of the other Lenders.

Section 2.08.    Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender the then unpaid principal amount of each Loan on the Maturity Date.

(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(c)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of the Loans made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof.

(d)    The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

(e)    Any Lender may request, through the Administrative Agent, that Loans made
by it be evidenced by a promissory note. In such event, the Borrower shall
prepare, execute and deliver to such Lender through the Administrative Agent a
promissory note payable to such Lender and its registered assigns and in a form
approved by the Administrative Agent (each such promissory note, a “Note”).
Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including after assignment pursuant to Section 8.04) be
represented by one or more Notes in such form payable to the payee named therein
and its registered assigns.

Section 2.09.    Prepayment of Loans. (a) The Borrower shall have the right at
any time and from time to time to prepay any Borrowing in whole or in part,
subject to prior notice in accordance with paragraph (b) of this Section.

(b)    The Borrower shall notify the Administrative Agent by telephone
(confirmed by telecopy or electronic mail) of any prepayment hereunder (i) in
the case of prepayment of a Eurodollar Borrowing, not later than 12:00 noon, New
York City time, two Business Days before the date of prepayment and (ii) in the
case of prepayment of an ABR Borrowing, not later than 12:00 noon, New York City
time, on the date of prepayment. Each such notice shall be irrevocable and shall
specify the prepayment date and the principal amount of Loans or portion thereof
to be prepaid; provided that a notice of prepayment delivered by the Borrower
may state that such notice is conditioned upon the effectiveness of other credit
facilities or upon the closing of any acquisition or disposition, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Promptly following receipt of any such notice relating to the Loans,
the Administrative Agent shall advise the Lenders of the contents thereof. Each
partial prepayment

 

24



--------------------------------------------------------------------------------

of any Loans shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02. Each
prepayment of Loans shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.11.

Section 2.10.    Fees. (a) Commencing on the date that is ninety days following
the Effective Date (the “Ticking Fee Trigger Date”), the Borrower agrees to pay
to the Administrative Agent for the account of each Lender (other than, subject
to Section 2.18, a Defaulting Lender) a ticking fee (the “Ticking Fee”), which
shall accrue at the Ticking Fee Rate on such Lender’s Commitment then
outstanding from the Ticking Fee Trigger Date until the Commitment Termination
Date. The Ticking Fee shall be payable in arrears on the last day of March,
June, September and December of each year and on the Commitment Termination
Date, commencing on the first such date to occur after the date hereof. The
Ticking Fee shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day). The Ticking Fee shall be paid on the dates due, in
immediately available funds, to the Administrative Agent for distribution to the
Lenders and shall not be refundable under any circumstances.

(b)    The Borrower agrees to pay to the Persons entitled thereto, fees payable
in the amounts and at the times set forth in the Fee Letter.

Section 2.11.    Interest. (a) The Loans comprising each ABR Borrowing shall
bear interest at the Alternate Base Rate plus the Applicable Margin.

(b)    The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin.

(c)    Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by the Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

(d)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and on the Maturity Date; provided that
(i) interest accrued pursuant to paragraph (c) of this Section shall be payable
on demand, (ii) in the event of any repayment or prepayment of any Loan (other
than a prepayment of an ABR Loan prior to the Maturity Date), accrued interest
on the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

(e)    All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate
at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate,
Adjusted LIBO Rate or LIBO Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error.

 

25



--------------------------------------------------------------------------------

Section 2.12.    Alternate Rate of Interest; Replacement of LIBO Rate. (a) If
prior to the commencement of any Interest Period for a Eurodollar Borrowing:

(i)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable
(including because the LIBO Screen Rate is not available or published on a
current basis), for such Interest Period; or

(ii)    the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or LIBO Rate, as applicable, for such Interest Period will
not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone, telecopy or electronic mail as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist,
(i) any Interest Election Request that requests the conversion of any Borrowing
to, or continuation of any Borrowing as, a Eurodollar Borrowing shall be
ineffective and (ii) if any Borrowing Request requests a Eurodollar Borrowing,
such Borrowing shall be made as an ABR Borrowing.

(b)    If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause Section 2.12(a) have arisen and such circumstances are unlikely to be
temporary or (ii) the circumstances set forth in clause (a) have not arisen but
either (w) the supervisor for the administrator of the LIBO Screen Rate has made
a public statement that the administrator of the LIBO Screen Rate is insolvent
(and there is no successor administrator that will continue publication of the
LIBO Screen Rate), (x) the administrator of the LIBO Screen Rate has made a
public statement identifying a specific date after which the LIBO Screen Rate
will permanently or indefinitely cease to be published by it (and there is no
successor administrator that will continue publication of the LIBO Screen Rate),
(y) the supervisor for the administrator of the LIBO Screen Rate has made a
public statement identifying a specific date after which the LIBO Screen Rate
will permanently or indefinitely cease to be published or (z) the supervisor for
the administrator of the LIBO Screen Rate or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the LIBO Screen Rate may no longer be
used for determining interest rates for loans, then the Administrative Agent and
the Borrower shall endeavor to establish an alternate rate of interest to the
LIBO Rate that gives due consideration to the then prevailing market convention
for determining a rate of interest for syndicated loans in the United States at
such time, and shall enter into an amendment to this Agreement to reflect such
alternate rate of interest and such other related changes to this Agreement as
may be applicable (but for the avoidance of doubt, such related changes shall
not include a reduction of the Applicable Margin); provided that, if such
alternate rate of interest as so determined would be less than zero, such rate
shall be deemed to be zero for the purposes of this Agreement. Notwithstanding
anything to the contrary in Section 8.02, such amendment shall become effective
without any further action or consent of any other party to this Agreement so
long as the Administrative Agent shall not have received, within five Business
Days of the date that such amendment is provided to the Lenders, a written
notice from the Required Lenders

 

26



--------------------------------------------------------------------------------

stating that such Required Lenders object to such amendment. Until an alternate
rate of interest shall be determined in accordance with this clause (b) (but, in
the case of the circumstances described in clause (ii)(w), clause (ii)(x) or
clause (ii)(y) of the first sentence of this clause (b), only to the extent the
LIBO Screen Rate for such Interest Period is not available or published at such
time on a current basis), (x) any Interest Election Request that requests the
conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurodollar Borrowing shall be ineffective and (y) if any Borrowing Request
requests a Eurodollar Borrowing, such Borrowing shall be made as an ABR
Borrowing.

Section 2.13.    Increased Costs; Illegality. (a) If any Change in Law shall:

(i)    impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate); or

(ii)    impose on any Lender or the London interbank market any other condition
(other than Taxes) affecting this Agreement or Eurodollar Loans made by such
Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receivable by such Lender hereunder (whether of principal, interest or
otherwise), then the Borrower will pay to such Lender such additional amount or
amounts as will compensate such Lender for such additional costs incurred or
reduction suffered.

(b)    If any Lender determines that any Change in Law regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement or the Loans made by such
Lender to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy), then from time to time the Borrower will pay to such
Lender such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.

(c)    If after the date of this Agreement, a Change in Law shall subject the
Administrative Agent or any Lender to any Taxes as a result of a change in the
basis of taxation by the United States or by the foreign jurisdiction under the
laws of which such Administrative Agent or Lender is organized or has its
Applicable Lending Office or any political subdivision thereof (other than
(i) Taxes due to a change in the rate of taxation, (ii) Taxes imposed on or with
respect to any payment made by any Borrower hereunder and Taxes described in
clause (a), (c), (d) or (e) of the definition of Excluded Taxes,
(iii) Indemnified Taxes or (iv) Connection Income Taxes) on its loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto, and the
result shall be to increase the cost to such Administrative Agent or Lender of
making or maintaining any Loan (or of maintaining its obligation to make any
such Loan) or to reduce the amount of any sum received or receivable by such
Administrative Agent or Lender hereunder (whether of principal, interest or
otherwise), then such Borrower will pay to such Administrative Agent or Lender
such additional amount or amounts as will compensate such Administrative Agent
or Lender for such additional costs incurred or reduction suffered.

 

27



--------------------------------------------------------------------------------

(d)    A certificate of a Lender setting forth in reasonable detail the basis
for such claim and the amount or amounts necessary to compensate such Lender or
its holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.

(e)    Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.

(f)    Anything in this Agreement to the contrary notwithstanding, if any Change
in Law shall make it unlawful for any Lender to make or maintain Eurodollar
Loans as contemplated by this Agreement or to obtain in the London interbank
market the funding for Eurodollar Loans, then (i) such Lender shall promptly
notify the Administrative Agent and the Borrower thereof, (ii) the obligation of
such Lender hereunder to make Eurodollar Loans and to continue Eurodollar Loans
shall forthwith terminate, and (iii) such Lender’s Eurodollar Loans then
outstanding shall be converted on the last day of the then current Interest
Period for such Eurodollar Loans (or on such earlier date as may be required by
law) to ABR Loans.

Section 2.14.    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under
Section 2.09(b) and is revoked in accordance therewith), or (d) the assignment
of any Eurodollar Loan other than on the last day of the Interest Period
applicable thereto as a result of a request by the Borrower pursuant to
Section 2.17, then, in any such event, the Borrower shall compensate each Lender
for the loss (other than loss of applicable margin), cost and expense
attributable to such event. In the case of a Eurodollar Loan, such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest which would accrue on such principal amount for such period
at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the Eurodollar market. A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.

 

28



--------------------------------------------------------------------------------

Section 2.15.    Taxes. (a) Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without deduction or withholding for any Taxes unless
deduction or withholding of such Taxes is required by law (or by the
interpretation or administration thereof); provided that if the Borrower or the
Administrative Agent shall be required by law (or by the interpretation or
administration thereof) to deduct or withhold any Indemnified Taxes or Other
Taxes from such payments, then (i) the sum payable by the Borrower shall be
increased as necessary so that after all required deductions or withholdings of
such Indemnified Taxes or Other Taxes are made (including deductions or
withholdings of such Indemnified Taxes or Other Taxes applicable to additional
sums payable under this Section 2.15(a)) the Administrative Agent or any Lender
(as the case may be) receives an amount equal to the sum it would have received
had no such deductions or withholdings of such Indemnified Taxes or Other Taxes
been made, (ii) the Borrower or the Administrative Agent shall make such
deductions or withholdings of such Indemnified Taxes or Other Taxes, and
(iii) the Borrower or the Administrative Agent shall pay the full amount
deducted or withheld to the relevant Governmental Authority in accordance with
applicable law.

(b)    In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c)    The Borrower shall indemnify the Administrative Agent and each Lender,
within 30 days after written demand therefor, which written demand shall be made
within 60 days of the date the Administrative Agent or such Lender received
written demand for payment of any Indemnified Taxes or Other Taxes from the
relevant Governmental Authority, for the full amount of such Indemnified Taxes
or Other Taxes (including Indemnified Taxes or Other Taxes properly imposed or
asserted on or attributable to amounts payable under this Section 2.15(c)) paid
by the Administrative Agent or such Lender, as the case may be, and any
penalties, interest and reasonable out-of-pocket expenses arising therefrom or
with respect thereto. A certificate setting forth the amount of such payment or
liability and, in reasonable detail, the manner in which such amount shall have
been determined, delivered to the Borrower by a Lender, or by the Administrative
Agent on its own behalf or on behalf of a Lender, shall be presumptive evidence
of such payment or liability absent manifest error.

(d)    As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by the Borrower to any Governmental Authority, the Borrower shall deliver
to the Administrative Agent the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e)    Tax Forms.

(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the

 

29



--------------------------------------------------------------------------------

contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
paragraphs (e)(ii), (iii) and (iv) of this Section) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(ii)    (A) Without limiting the generality of the foregoing, each Foreign
Lender shall deliver to the Borrower and the Administrative Agent on or before
the date such Foreign Lender becomes a party to this Agreement and on or before
the date, if any, such Foreign Lender changes its Applicable Lending Office
(i) two duly executed and properly completed Internal Revenue Service Forms
W-8ECI, W-8BEN or W-8BEN-E, as applicable (with respect to the benefit of an
income tax treaty), or successor forms, certifying to such Foreign Lender’s
entitlement to a complete exemption from United States withholding tax with
respect to all payments to be made to it under the Loan Documents, or (ii) if
such Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A)
of the Code, either (x) the forms referred to in clause (i) above certifying to
such Foreign Lender’s entitlement to a complete exemption from United States
withholding tax with respect to all payments to be made to it under the Loan
Documents, or (y) two duly executed and properly completed Internal Revenue
Service Forms W-8BEN or W-8BEN-E (or successor forms) and a duly executed
certificate substantially in the form of Exhibit D (any such certificate, a
“Section 2.15(e) Certificate”); provided that in the event that a Foreign Lender
is not classified as a corporation for United States federal income tax
purposes, such Foreign Lender shall take any actions necessary and shall deliver
to the Borrower and the Administrative Agent all additional (or alternative)
Internal Revenue Service forms and Section 2.15(e) Certificates necessary to
fully establish such Foreign Lender’s entitlement to a complete exemption from
United States withholding tax on all payments to be made to it under the Loan
Documents (including causing its partners, members, beneficiaries or owners, or
their beneficial owners, to take any actions and deliver any Internal Revenue
Service forms and Section 2.15(e) Certificates necessary to establish such
exemption). In addition, each Foreign Lender shall deliver such Internal Revenue
Service forms and the Section 2.15(e) Certificate (as applicable) to the
Borrower and the Administrative Agent promptly upon the obsolescence, inaccuracy
or invalidity of any such Internal Revenue Service forms or Section 2.15(e)
Certificate previously delivered by such Foreign Lender pursuant to this
Section 2.15(e) unless such Foreign Lender is not legally able to deliver such
Internal Revenue Service forms or Section 2.15(e) Certificate.

(B)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or about the date on which such Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent), executed copies of
Internal Revenue Service Form W-9 certifying that such Lender is exempt from
U.S. federal backup withholding tax.

(C)    if a payment made to a Lender under this Agreement, any Assignment and
Assumption or any other Loan Document would be subject to U.S. federal
withholding Tax imposed by FATCA if such Lender were to fail to comply with the
applicable requirements of FATCA (including those contained in Section 1471(b)
or 1472(b) of the Code, as applicable), such Lender shall deliver to the
Borrower and the Administrative Agent at the time or times

 

30



--------------------------------------------------------------------------------

prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
Section 2.15(e)(ii)(C), “FATCA” shall include any amendments made to FATCA after
the date of this Agreement. For purposes of this Section 2.15, the term “law”
includes FATCA.

(f)    Each Lender agrees that, before making a demand under this Section 2.15,
it shall use reasonable efforts (consistent with its legal and regulatory
restrictions) to designate a different Applicable Lending Office or assign its
rights and obligations hereunder to another of its offices, branches or
affiliates if the making of such a designation or assignment will avoid the need
for, or reduce the amount of, any additional amounts that would otherwise
thereafter accrue and will not, in the reasonable judgment of such Lender,
require such Lender to incur a cost or expense, or legal or regulatory
disadvantage, determined by such Lender to be material. Upon any such change in
any Applicable Lending Office or assignment, such Lender shall provide or cause
to be provided to the Administrative Agent and the Borrower the appropriate form
specified in Section 2.15(e).

(g)    If the Borrower pays any additional amount or indemnity payment pursuant
to this Section 2.15 with respect to the Administrative Agent, any Lender or any
other recipient, the Administrative Agent or such Lender or other recipient, as
the case may be, shall use reasonable efforts to obtain a refund of tax or
credit against its tax liabilities on account of such payment; provided that the
Administrative Agent or such Lender or other recipient, as the case may be,
shall have no obligation to use such reasonable efforts if either (i) it is in
an excess foreign tax credit position, (ii) it believes in good faith, in its
sole discretion, that claiming a refund or credit would cause adverse tax
consequences to it or (iii) no such refund or credit is available under
applicable laws. In the event that the Administrative Agent or such Lender or
other recipient, as the case may be, receives such a refund or credit, the
Administrative Agent or such Lender or other recipient, as the case may be,
shall promptly pay to the Borrower an amount that the Administrative Agent or
such Lender or other recipient, as the case may be, reasonably determines is
equal to the net tax benefit obtained by the Administrative Agent or such Lender
or other recipient, as the case may be, as a result of such payment by the
Borrower. Nothing contained in this Section 2.15(g) shall require the
Administrative Agent or such Lender or other recipient, as the case may be, to
disclose or detail its tax returns, the basis of its calculation of the amount
of any net tax benefit or its determination referred to in the proviso to the
first sentence of this Section 2.15(g) to the Borrower or any other party.

(h)    Should a Lender become subject to Taxes because of its failure to deliver
a form required hereunder, the Borrower shall take such steps as the Lender
shall reasonably request to assist the Lender to recover such Taxes; provided
that, in the judgment of the Borrower, such steps shall not subject the Borrower
to any unreimbursed cost or expense and would not otherwise be disadvantageous
to the Borrower.

(i)    Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Indemnified Taxes or Other Taxes
attributable to such Lender

 

31



--------------------------------------------------------------------------------

(but only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes or Other Taxes and without
limiting the obligation of the Borrower to do so), (ii) any Taxes attributable
to such Lender’s failure to comply with the provisions of Section 8.04(c)
relating to the maintenance of a Participant Register and (iii) any Excluded
Taxes attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
paragraph (i).

Section 2.16.    Payment Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest or fees, or of amounts payable under
Section 2.13, 2.14 and 2.15 or otherwise) prior to 12:00 noon, New York City
time, on the date when due, in immediately available funds, without set-off or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent, except that payments
pursuant to Section 2.13, 2.14, 2.15 or 8.03 shall be made directly to the
Persons entitled thereto. The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
All payments hereunder shall be made in dollars.

(b)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties and
(ii) second, towards payment of principal then due hereunder, ratably (except as
otherwise provided in Section 2.18(c)) among the parties entitled thereto in
accordance with the amounts of principal then due to such parties.

(c)    If any Lender shall, by exercising any right of set off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Loans resulting in such Lender receiving payment of a greater proportion
of the aggregate amount of its Loans and accrued interest thereon than the
proportion received by any other Lender (other than in connection with the
termination of the Commitment of an Affected Lender hereunder), then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans of other Lenders to the extent necessary so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans; provided that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of

 

32



--------------------------------------------------------------------------------

a participation in any of its Loans to any assignee or participant, other than
to the Borrower or any Subsidiary or Affiliate thereof (as to which the
provisions of this paragraph shall apply). The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

(d)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

(e)    Subject to Section 2.18(c), if any Lender shall fail to make any payment
required to be made by it pursuant to Section 2.05(b), 2.16(d) or 8.03(c), then
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.

Section 2.17.    Mitigation Obligations; Replacement of Lenders. (a) If any
Lender becomes aware of the occurrence of an event or the existence of a
condition that would entitle such Lender to receive any compensation from the
Borrower pursuant to Section 2.13 or that would require the Borrower to make a
payment to such Lender or any Governmental Authority for the account of such
Lender pursuant to Section 2.15 then (unless in the case of Section 2.13 such
Lender determines in its discretion not to request compensation therefor) such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable by the Borrower pursuant to Section 2.13 or Section 2.15 in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b)    If any Lender (i) requests compensation under Section 2.13, (ii) requests
that the Borrower make a payment to such Lender or any Governmental Authority
for the account of such Lender pursuant to Section 2.15, (iii) becomes a
Defaulting Lender, (iv) becomes an Affected Lender or (v) refuses to consent to
any amendment, waiver or other modification of any Loan Document requested by
the Borrower that requires the consent of a greater percentage of the Lenders
than the Required Lenders and such amendment, waiver or other modification is
consented to by the Required Lenders; then the Borrower may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in Section 8.04, with the Borrower or the
replacement Lender paying the processing and recording fee), all

 

33



--------------------------------------------------------------------------------

of its interests, rights and obligations under this Agreement to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment); provided that (w) the Borrower shall have
received the prior written consent of the Administrative Agent to such
assignment, which consent shall not unreasonably be withheld, (x) such Lender
shall have received payment of an amount equal to the outstanding principal of
its Loans, accrued interest thereon, accrued fees and all other amounts payable
to it hereunder, from the assignee (to the extent of such outstanding principal
and accrued interest and fees) or the Borrower (in the case of all other
amounts) (in the case of a Defaulting Lender, excluding, for the avoidance of
doubt, any amount to which such Defaulting Lender is not entitled in accordance
with Section 2.18), (y) in the case of any such assignment resulting from a
claim for compensation under Section 2.13 or payments required to be made
pursuant to Section 2.15 such assignment will result in a reduction in or
elimination of such compensation or payments in the future and (z) in the case
of clause (v) above, such assignee consents to such extension, or such
amendment, waiver or other modification, as applicable. A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply. Each Lender
agrees that an assignment required to be made by it pursuant to this paragraph
may be effected pursuant to an Assignment and Assumption executed by the
Borrower, the Administrative Agent and the assignee and that the Lender required
to make such assignment need not be a party thereto.

Section 2.18.    Defaulting Lenders. If any Lender becomes a Defaulting Lender,
then the following provisions shall apply for so long as such Lender is a
Defaulting Lender, to the extent permitted by applicable law:

(a)    Ticking Fees shall cease to accrue on the unused portion of the
Commitment of such Defaulting Lender pursuant to Section 2.10(a);

(b)    the Commitment of such Defaulting Lender shall not be included in
determining whether the Required Lenders have taken or may take any action
hereunder (including any consent to any amendment, waiver or other modification
permitted to be effected by the Required Lenders pursuant to Section 8.02), and,
notwithstanding Section 8.02, any such Defaulting Lender shall not have the
right to vote on or consent to any amendment or waiver under this Agreement if
such amendment or waiver does not disproportionately in an adverse manner affect
the rights of such Defaulting Lender or increase such Defaulting Lender’s
Commitment hereunder;

In the event that the Administrative Agent and the Borrower agree that a
Defaulting Lender has adequately remedied all matters that caused such Lender to
be a Defaulting Lender, then on such date such Lender shall purchase at par such
of the Loans of the other Lenders as the Administrative Agent shall determine is
necessary in order for such Lender to hold such Loans in accordance with its
Applicable Percentage.

(c)    Any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of a Defaulting Lender (whether voluntary
or mandatory, at maturity, pursuant to Article 6 or otherwise) or received by
the Administrative Agent from a Defaulting Lender pursuant to Section 8.08
shall, unless the Administrative Agent determines that such application entails
a material risk of violation of applicable law or order, be applied at such time
or times as may be determined by the Administrative Agent as follows: first, to
the payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of

 

34



--------------------------------------------------------------------------------

any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; third, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement; fourth, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and fifth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans in respect of
which such Defaulting Lender has not fully funded its appropriate share, and
(y) such Loans were made at a time when the conditions set forth in Section 3.02
were satisfied or waived, such payment shall be applied solely to pay the Loans
of all non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of such Defaulting Lender until such time as all Credit
Exposure of each Lender is held in accordance with such Lender’s Commitment. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender pursuant
to this Section 2.18(c) shall be deemed paid to and redirected by such
Defaulting Lender, and each Lender irrevocably consents hereto.

ARTICLE 3

CONDITIONS TO EFFECTIVENESS AND BORROWING

Section 3.01.    Conditions Precedent to Effectiveness. This Agreement shall
become effective on and as of the first date (the “Effective Date”), on which
the following conditions precedent have been satisfied:

(a)    There shall have occurred no material adverse change in the properties,
business, or financial condition of the Borrower and its Subsidiaries taken as a
whole since October 28, 2018, except as disclosed in the Borrower’s filings with
the SEC or as disclosed in writing to the Lenders, in each case prior to the
date hereof.

(b)    Except as set forth under the heading “Legal Proceedings” in the
Borrower’s 2018 Form 10-K and other SEC filings filed by Borrower prior to the
Effective Date, there shall exist no action, suit or proceeding pending against,
or to the knowledge of the Borrower threatened against or affecting, the
Borrower or any of its Subsidiaries before any court or arbitrator or any
governmental body, agency or official (i) in which there is a reasonable
possibility of an adverse determination which would have a Material Adverse
Effect, or (ii) which in any manner draws into question the validity of this
Agreement or the Notes.

(c)    All governmental and third party consents and approvals necessary in
connection with the transactions contemplated hereby shall have been obtained
(without the imposition of any conditions that are not acceptable to the
Lenders) and shall remain in effect, and no law, regulation or provision in an
existing agreement shall be applicable in the reasonable judgment of the Lenders
that restrains, prevents or imposes materially adverse conditions upon the
transactions contemplated hereby.

(d)    The Borrower shall have paid (i) all fees then due in accordance herewith
and with the Fee Letter and (ii) all invoiced expenses of the Administrative
Agent and the Arrangers (including the accrued reasonable fees and expenses of
counsel to the Administrative Agent).

 

35



--------------------------------------------------------------------------------

(e)    On the Effective Date, the following statements shall be true and the
Administrative Agent shall have received a certificate signed by a duly
authorized officer of the Borrower, dated the Effective Date, stating that:

(i)    The representations and warranties contained in Section 4.01 are correct
on and as of the Effective Date, and

(ii)    No event exists that constitutes a Default.

(f)    The Administrative Agent shall have received on or before the Effective
Date the following, each dated such day, in form and substance reasonably
satisfactory to the Administrative Agent:

(i)    From each party hereto, an executed counterpart of this Agreement,
delivered by such party or customary written evidence thereof reasonably
satisfactory to the Administrative Agent (which may include electronic
transmission of a signed signature page) that such party has signed a
counterpart to this Agreement.

(ii)    The Notes to the order of each Lender that has requested a Note pursuant
to Section 2.08.

(iii)    A copy of the certificate of incorporation of the Borrower, together
with all amendments thereto, and a certificate of good standing for the
Borrower, each certified by the appropriate governmental officer in its
jurisdiction of incorporation.

(iv)    Certified copies of the bylaws of the Borrower and the general
resolutions of the Board of Directors of the Borrower which authorize the
Borrower to enter into this Agreement and the Notes, and of all documents
evidencing other necessary corporate action and governmental approvals, if any,
with respect to this Agreement and the Notes.

(v)    A certificate of the Secretary or an Assistant Secretary of the Borrower
certifying the names and true signatures of the officers of the Borrower
authorized to sign this Agreement and the Notes and the other documents to be
delivered hereunder.

(vi)    A favorable opinion of Orrick, Herrington & Sutcliffe LLP, counsel for
the Borrower addressing the matters set forth in Exhibit E.

(g)    (i) The Lenders shall have received all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including, without
limitation, the PATRIOT Act or other “know your customer” rules and regulations
and (ii) if the Borrower qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation, the Borrower shall deliver, to each Lender that
so requests, a Beneficial Ownership Certificate in relation to such Borrower
(which requested certificate shall have been received at least five days prior
to the Effective Date).

 

36



--------------------------------------------------------------------------------

Section 3.02.    Conditions Precedent to Borrowing on the Closing Date. The
obligation of each Lender to make a Loan shall be subject to the conditions
precedent that the Effective Date shall have occurred and on the date of the
Borrowing (the “Closing Date”):

(a)    the following statements shall be true (and each of the giving of the
applicable Borrowing Request and the acceptance by the Borrower of the proceeds
of such Borrowing shall constitute a representation and warranty by the Borrower
that on the Closing Date such statements are true):

(i)    the representations and warranties contained in Section 4.01 are correct
on and as of the Closing Date, before and after giving effect to such Borrowing,
as though made on and as of such date (or, in the case of any representation
made expressly as of a specified date, as of the date so specified), and

(ii)    no event has occurred and is continuing, or would result from such
Borrowing or from the application of the proceeds therefrom, that constitutes a
Default; and

(b)    the Acquisition shall be in a position to close no more than seven
Business Days after the funding of Loans hereunder.

Section 3.03.    Determinations Under Section 3.01. For purposes of determining
compliance with the conditions specified in Section 3.01, each Lender shall be
deemed to have consented to, approved or accepted or to be satisfied with each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to the Lenders unless an officer of the
Administrative Agent responsible for the transactions contemplated by this
Agreement shall have received notice from such Lender prior to the proposed
Effective Date specifying its objection thereto. The Administrative Agent shall
promptly notify the Lenders of the occurrence of the Effective Date.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

Section 4.01.    Representations and Warranties of the Borrower. The Borrower
represents and warrants as follows:

(a)    Corporate Existence and Power. Each of the Borrower and each Subsidiary:

(i)    is a corporation duly organized and validly existing under the laws of
its jurisdiction of incorporation, except, solely with respect to Subsidiaries,
where failure to be duly organized and validly existing under the laws of the
applicable jurisdiction of incorporation would not in the aggregate have a
Material Adverse Effect;

(ii)    has all requisite power and authority and all necessary licenses and
permits to own and operate its properties and to carry on its business as now
conducted and as presently proposed to be conducted, except where failures to
have such licenses and permits would not, in the aggregate, have a Material
Adverse Effect; and

(iii)    is duly licensed or qualified and is in good standing as a foreign
corporation in each jurisdiction wherein the nature of the business transacted
by it or the nature of the property owned or leased by it makes such licensing
or qualification necessary, except where failures to be so licensed, qualified
or in good standing would not, in the aggregate, have a Material Adverse Effect.

 

37



--------------------------------------------------------------------------------

(b)    Corporate and Governmental Authorization; No Contravention. The
execution, delivery and performance by the Borrower of this Agreement and the
Notes are within the Borrower’s corporate powers, have been duly authorized by
all necessary corporate action, require no action by or in respect of, or filing
with, any governmental body, agency or official and do not contravene, or
constitute a default under (i) the certificate of incorporation or by-laws of
the Borrower, (ii) any agreement that purports to affect the Borrower’s ability
to borrow money or the Borrower’s obligations under this Agreement or the Notes,
or any judgment, injunction, order or decree binding upon the Borrower or any of
its Subsidiaries, (iii) any provision of material applicable law or regulation
or result in the creation or imposition of any Lien on any asset of the Borrower
or any of its Subsidiaries not otherwise permitted by Section 5.02(a).

(c)    Binding Effect. This Agreement constitutes a valid and binding agreement
of the Borrower and the Notes, when executed and delivered in accordance with
this Agreement, will constitute a valid and binding obligation of the Borrower,
in each case enforceable in accordance with its terms, except as limited by
(i) bankruptcy, insolvency or similar laws affecting creditors’ rights generally
and (ii) general principles of equity.

(d)    Financial Information. (i) The consolidated balance sheet of the Borrower
and its Subsidiaries (x) as of October 28, 2018, and the related consolidated
statements of operations and cash flows for the fiscal year then ended, reported
on by KPMG LLP and set forth in the Borrower’s 2018 Form 10-K (or an exhibit
thereto), and (y) as of April 28, 2019, and the related consolidated statements
of operations and cash flows for the fiscal quarter and the portion of the
fiscal year then ended, certified by its principal financial officer and set
forth in the Borrower’s Form 10-Q, a copy of each of which has been obtained by
each of the Lenders, each fairly present, in conformity with generally accepted
accounting principles (in the case of the financial statements referred to in
clause (y), subject to normal year-end adjustments), the consolidated financial
position of the Borrower and its Subsidiaries as of such date and their
consolidated results of operations and cash flows for such fiscal period.

(ii)    There has been no material adverse change since October 28, 2018, in the
business, financial position or results of operations of the Borrower and its
Subsidiaries, considered as a whole, except as disclosed in the Borrower’s
filings with the SEC prior to the Effective Date.

(e)    Litigation. Except as set forth under the heading “Legal Proceedings” in
the Borrower’s 2018 Form 10-K and as disclosed in any SEC filings of the
Borrower made prior to the Effective Date, and then only to the extent that
there have been no adverse developments with respect to such “Legal Proceedings”
since such Form 10-K or in such SEC filings, there is no action, suit or
proceeding pending against, or to the knowledge of the Borrower any
investigation, action, suit or proceeding threatened against or affecting, the
Borrower or any of its Subsidiaries before any court or arbitrator or any
governmental body, agency or official (i) in which there is a reasonable
possibility of an adverse determination which would have a Material Adverse
Effect, or (ii) which in any manner draws into question the validity of this
Agreement or the Notes.

(f)    Compliance with ERISA. Each member of the ERISA Group has fulfilled its
obligations under the minimum funding standards of ERISA and the Internal
Revenue Code with respect to each Plan and is in compliance in all material
respects with the presently applicable provisions of ERISA and the Internal
Revenue Code with respect to each Plan. No member of the ERISA Group has
(i) sought a waiver of the minimum funding standard under Section 412 of the
Internal Revenue Code in respect of any Plan, (ii) failed to make any
contribution or payment to any Plan or Multiemployer Plan or in respect of any
Benefit Arrangement, or made any

 

38



--------------------------------------------------------------------------------

amendment to any Plan or Benefit Arrangement, which has resulted or could result
in the imposition of a Lien or the posting of a bond or other security under
ERISA or the Internal Revenue Code which will violate Section 5.02(a) hereof or
(iii) incurred any unpaid liability in excess of $200,000,000 under Title IV of
ERISA other than a liability to the PBGC for premiums under Section 4007 of
ERISA.

(g)    Environmental Matters. The Borrower has a process of conducting periodic
internal reviews relating to compliance by the Borrower and its Subsidiaries
with Environmental Laws and liabilities thereunder. On the basis of such reviews
and other business processes, except as set forth in the Borrower’s 2018 Form
10-K and as disclosed in any SEC filings of the Borrower prior to the date
hereof, as of the Effective Date nothing has come to the attention of the
Borrower which would lead it to believe that costs associated with compliance
with Environmental Laws or liabilities thereunder (including, without
limitation, any capital or operating expenses required for cleanup or closure of
properties or compliance with Environmental Laws or Environmental Permits, any
related constraints on operating activities and any potential liabilities to
third parties), would have a Material Adverse Effect.

(h)    Taxes. All federal and state income tax returns required to be filed by
the Borrower or any Subsidiary in any jurisdiction have, in fact, been filed and
all other tax returns required to be filed in any other jurisdiction have, in
fact, been filed, except where the failure to so file in such jurisdictions
(other than in connection with federal or state income tax returns) would not
have a Material Adverse Effect, and all taxes, assessments, fees and other
governmental charges upon the Borrower or any Subsidiary or upon any of their
respective properties, income or franchises, which are shown to be due and
payable in such returns, have been paid. The provisions for taxes on the books
of the Borrower and each Subsidiary are adequate for all open years, and for its
current fiscal period.

(i)    Investment Company Act. The Borrower is not an “investment company” as
defined in, or subject to regulation under, the Investment Company Act of 1940.

(j)    Full Disclosure. (i) All written information heretofore furnished by the
Borrower to the Agent and the Lenders for purposes of or in connection with this
Agreement or any transaction contemplated hereby does not, and all such written
information hereafter furnished by the Borrower to the Agent and the Lenders
will not, when taken as a whole and including any filings made with the SEC,
contain any untrue statement of a material fact or in the aggregate omit a
material fact necessary to make the statements therein not misleading on the
date as of which such information is stated or certified; provided that with
respect to projected financial information, the Borrower represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time (it being understood that such projections and
forecasts are subject to uncertainties and contingencies and no assurances can
be given that such projections or forecasts will be realized).

(ii)    As of the Effective Date, to the best knowledge of the Borrower and
solely to the extent applicable, the information included in the Beneficial
Ownership Certification provided on or prior to the Effective Date to any Lender
in connection with this Agreement is true and correct in all material respects.

(k)    Anti-Corruption Laws and Sanctions. The Borrower has implemented and
maintains in effect policies and procedures designed to ensure compliance by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions, and the Borrower,
its Subsidiaries and to the knowledge of the

 

39



--------------------------------------------------------------------------------

Borrower, their respective officers, employees, directors and agents are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects. The first sentence of this Section 4.01(k) applies with respect to
officers, employees, directors and agents of the Borrower or one of its
Subsidiaries in their capacity as such. None of (a) the Borrower, any Subsidiary
or, to the knowledge of the Borrower or such Subsidiary, any of their respective
directors, officers, affiliates or employees, or (b) to the knowledge of the
Borrower, any agent of the Borrower or any Subsidiary that will act in any
capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person. No Borrowing, use of proceeds or other
transaction contemplated by this Agreement will violate any Anti-Corruption Law
or applicable Sanctions.

(l)    Solvency. On the Closing Date, after giving effect to the transactions
contemplated hereunder and to the application of proceeds of the Loans, the
Borrower, on a consolidated basis with its Subsidiaries, will be Solvent.

(m)    EEA Financial Institutions. Neither the Borrower nor its Subsidiaries is
an EEA Financial Institution.

ARTICLE 5

COVENANTS OF THE BORROWER

Section 5.01.    Affirmative Covenants. So long as any Lender shall have any
Commitment hereunder or there shall be any Loans outstanding, the Borrower will:

(a)    Compliance with Laws, Etc. (i) Comply, and cause each Subsidiary to
comply, in all material respects with all applicable laws, ordinances, rules,
regulations, and requirements of governmental authorities (including, without
limitation, Environmental Laws and ERISA and the rules and regulations
thereunder) except (A) where the necessity of compliance therewith is contested
in good faith by appropriate proceedings or (B) where the violation of which,
individually or in the aggregate, would not reasonably be expected to (x) result
in a Material Adverse Effect or (y) if such violation is not remedied, result in
any Lien not permitted under Section 5.02(a), and (ii) maintain in effect and
enforce policies and procedures designed to ensure compliance by the Borrower,
its Subsidiaries and their respective directors, officers, employees and agents
with Anti-Corruption Laws and applicable Sanctions.

(b)    Payment of Obligations. Pay and discharge, and cause each Subsidiary to
pay and discharge, at or before maturity, all their respective material
obligations and liabilities, including, without limitation, tax liabilities,
except where the same may be contested in good faith by appropriate proceedings
or the failure to pay such obligations and liabilities could not reasonably be
expected to result in a Material Adverse Effect, and maintain, and cause each
Subsidiary to maintain, in accordance with GAAP, appropriate reserves for the
accrual of any of the same.

(c)    Maintenance of Property; Insurance. (i) Keep, and cause each Subsidiary
to keep, all property material to its business in good working order and
condition (ordinary wear and tear excepted) except to the extent that failure to
do so could not be reasonably expected to result in a Material Adverse Effect;
provided that nothing in this Section 5.01(c)(i) shall prevent the abandonment
of any property if such abandonment does not result in any Default hereunder and
the Borrower determines, in the exercise of its reasonable business judgment,
that such abandonment is in the interest of the Borrower.

 

40



--------------------------------------------------------------------------------

(ii)    Maintain, and cause each Subsidiary to maintain, insurance coverage by
financially sound and reputable insurers and in such forms and amounts and
against such risks as are customary for corporations of similar size engaged in
the same or a similar business and owning and operating similar properties in
similar locations.

(d)    Preservation of Corporate Existence, Etc. Preserve, renew and keep in
full force and effect, and cause each Subsidiary to preserve, renew and keep in
full force and effect, their respective corporate existence and their respective
rights, privileges and franchises, except to the extent that failures to
maintain their respective rights, privileges and franchises could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect; provided
that nothing in this Section 5.01(d) shall prohibit (A) the merger of a
Subsidiary into the Borrower or the merger or consolidation of a Subsidiary with
or into another Person if the corporation surviving such consolidation or merger
is a Subsidiary and if, in each case, after giving effect thereto, no Event of
Default shall have occurred and be continuing or (B) the termination of the
corporate existence of any Subsidiary if such termination does not result in any
Default hereunder and the Borrower determines, in the exercise of its reasonable
business judgment, that such termination is in the interest of the Borrower.

(e)    Visitation Rights. Permit the Administrative Agent and the Lenders (i) to
visit and inspect during normal business hours (at the expense of such Lender
unless an Event of Default has occurred and is continuing), under the Borrower’s
guidance and upon reasonable prior notice if a Default shall have occurred and
be continuing or, so long as no Default shall have occurred and be continuing,
upon not less than three Business Days prior notice, any of the properties of
the Borrower or any Subsidiary, (ii) to examine (to the extent material to
ascertaining compliance with the terms and provisions hereof or to the extent
reasonably related to the financial condition or material operations of the
Borrower or a Subsidiary) all of their books of account, records, reports and
other papers, and to make copies and extracts therefrom (other than
attorney-client privileged and attorney work-product documents) and (iii) to the
extent material to ascertaining compliance with the terms and provisions hereof
or to the extent reasonably related to the financial condition or material
operations of the Borrower or a Subsidiary, to discuss their respective affairs,
finances and accounts with their respective officers, employees (who are
managers or officers), and independent public accountants and by this provision
the Borrower authorizes said accountants to discuss with the Administrative
Agent and the Lenders the finances and affairs of the Borrower and its
Subsidiaries; provided that the Administrative Agent or the applicable Lender
shall have given prior written notice to the Borrower of its intention to
discuss such finances and affairs with such accountants and have given the
Borrower the opportunity to participate in such discussions, all at such
reasonable times and as often as may be reasonably requested. Such inspection
and other rights are subject to the provisions of Section 8.12 and applicable
law, and shall not extend to trade secrets of the Borrower or its Subsidiaries,
to information covered by attorney-client or other privilege or to information
subject to third party confidentiality agreements or privacy rights.

(f)    Keeping of Books. Keep, and cause each of its Subsidiaries to keep,
proper books of record and account, in which full, true and correct entries
shall be made of all dealings and transactions in relation to its business and
activities in accordance with generally accepted accounting principles in effect
from time to time.

 

41



--------------------------------------------------------------------------------

(g)    Reporting Requirements. Deliver in writing or by email to the
Administrative Agent (except as stated in clauses (i), (ii), (iv) and (vi) below
and Section 8.01(b)) or make available electronically:

(i)    as soon as available and in any event within 45 days after the end of
each quarterly fiscal period (except the last) of each fiscal year, copies of:

(A)    a consolidated balance sheet of the Borrower and its Subsidiaries as of
the close of such quarterly fiscal period, setting forth in comparative form the
consolidated figures as of the close of the fiscal year then most recently
ended,

(B)    consolidated statements of operations of the Borrower and its
Subsidiaries for such quarterly fiscal period and for the portion of the fiscal
year ending with such quarterly fiscal period, in each case setting forth in
comparative form the consolidated figures for the corresponding period and
portion of the preceding fiscal year and

(C)    a consolidated statement of cash flows of the Borrower and its
Subsidiaries for the portion of the fiscal year ending with such quarterly
fiscal period, setting forth in comparative form the consolidated figures for
the corresponding period of the preceding fiscal year,

it being agreed that (1) delivery of such financial statements shall be deemed
to be a representation by the Borrower that such financial statements fairly
present, in conformity with GAAP, the consolidated financial position of the
Borrower and its Subsidiaries as of the close of such quarterly fiscal period
and their consolidated results of operations and cash flows for the portion of
the fiscal year ending at the end of such quarterly fiscal period (subject to
normal year-end adjustments) and (2) the Borrower may satisfy the requirements
of this Section 5.01(g)(i) by filing its Quarterly Report on Form 10-Q with the
SEC; provided that such Form 10-Q satisfies the foregoing requirements of this
paragraph (i);

(ii)    as soon as available and in any event within 90 days after the close of
each fiscal year of the Borrower, copies of:

(A)    a consolidated balance sheet of the Borrower and its Subsidiaries as of
the close of such fiscal year, and

(B)    consolidated statements of operations and cash flows of the Borrower and
its Subsidiaries for such fiscal year,

in each case setting forth in comparative form the consolidated figures for the
two preceding fiscal years, all in reasonable detail and accompanied by a report
thereon of a firm of independent public accountants of recognized national
standing selected by the Borrower to the effect that the consolidated financial
statements present fairly, in all material respects, the consolidated financial
position of the Borrower and its Subsidiaries as of the end of the fiscal year
being reported on and their consolidated results of operations and cash flows
for said year in conformity with GAAP and that the examination of such
accountants in connection with such financial statements has been conducted in
accordance with generally accepted auditing standards, it being agreed that the
Borrower may satisfy the requirements of this Section 5.01(g)(ii) by filing its
Annual Report on Form 10-K with the SEC; provided that such Form 10-K (including
the exhibits filed therewith) satisfies the requirements of this paragraph (ii);

 

42



--------------------------------------------------------------------------------

(iii)    promptly upon receipt thereof, one copy of each interim or special
audit made by independent accountants of the books of the Borrower or any
Subsidiary, in all cases, material to the financial condition or operations of
the Borrower or of the Borrower and its Subsidiaries taken as a whole, and any
management letter received from such accountants for the Borrower or such
Subsidiary that is material to the financial condition or operations of the
Borrower or of the Borrower and its Subsidiaries taken as a whole;

(iv)    promptly upon their becoming available, (A) one copy of each financial
statement, report, notice or proxy statement sent by the Borrower to
stockholders generally and of each regular or periodic report, and any
registration statement or prospectus (other than those on Form S-8) filed by the
Borrower or any Subsidiary with any securities exchange or the SEC or any
successor agency; provided that the filing of such document with the SEC shall
satisfy such requirement, and (B) one copy of any orders in any proceedings to
which the Borrower or any of its Subsidiaries is a party, issued by any
governmental agency, Federal or state, having jurisdiction over the Borrower or
any of its Subsidiaries, which orders are material to the financial condition or
operations of the Borrower or the Borrower and its Subsidiaries taken as a
whole;

(v)    promptly upon the occurrence thereof, written notice of (A) a Reportable
Event with respect to any Plan; (B) the institution of any steps by the
Borrower, any ERISA Affiliate, the PBGC or any other person to terminate any
Plan if such termination were to result in a liability of the Borrower or any
ERISA Affiliate to the PBGC in an amount which could materially and adversely
affect the condition, financial or otherwise, of the Borrower or of the Borrower
and its Subsidiaries taken as a whole; (C) the institution of any steps by the
Borrower or any ERISA Affiliate to withdraw from any Plan or any Multiemployer
Plan if such withdrawal would result in a liability of the Borrower or any ERISA
Affiliate in an amount which could materially and adversely affect the
condition, financial or otherwise, of the Borrower or of the Borrower and its
Subsidiaries taken as a whole; (D) a “prohibited transaction” within the meaning
of Section 406 of ERISA (which has not been exempted under or pursuant to
Section 408 of ERISA) in connection with any Plan if such “prohibited
transaction” would result in a liability of the Borrower or any Subsidiary in an
amount which could materially and adversely affect the condition, financial or
otherwise, of the Borrower or of the Borrower and its Subsidiaries taken as a
whole; (E) any increase in the contingent liability of the Borrower or any
Subsidiary with respect to any post-retirement welfare liability in an amount
that could have a Material Adverse Effect; or (F) the taking of any action by,
or the threat in writing of the taking of any action by, the Internal Revenue
Service, the Department of Labor or the PBGC with respect to any of the
foregoing;

(vi)    within the periods provided in paragraphs (i) and (ii) above, a
certificate of an authorized financial officer of the Borrower stating that such
officer has reviewed the provisions of this Agreement and (A) setting forth the
information and computations (in sufficient detail) required in order to
establish whether the Borrower was in compliance with the requirements of
Section 5.02(a) and 5.02(g) at the end of the period covered by the financial
statements then being furnished and (B) stating whether there existed as of the
date of such financial statements and whether, to the best of such officer’s
knowledge, there exists on the date of the certificate or existed at any time
during the period covered by such financial statements any Default and, if any
such condition or event exists on the date of the certificate, specifying the
nature and period of existence thereof and the action the Borrower is taking and
proposes to take with respect thereto; provided, that the email of such
certificate in accordance with Section 8.01(b) shall satisfy the delivery
requirements of this paragraph;

 

43



--------------------------------------------------------------------------------

(vii)    within five days after any officer of the Borrower obtains knowledge of
any Default, if such Default is then continuing, a certificate of the chief
financial officer or the chief accounting officer of the Borrower setting forth
the details thereof and the action which the Borrower is taking and proposes to
take with respect thereto;

(viii)    promptly upon any change in the Public Debt Rating, a notice reporting
such change and stating the date on which such change was publicly announced by
the relevant rating agency;

(ix)    promptly following any request therefor, information and documentation
reasonably requested by the Administrative Agent or any Lender for purposes of
compliance with applicable “know your customer” and anti-money laundering rules
and regulations, including, without limitation, the PATRIOT Act and the
Beneficial Ownership Regulation; and

(x)    from time to time such additional information regarding the financial
position or business of the Borrower and its Subsidiaries as any Lender through
the Agent may reasonably request.

Section 5.02.    Negative Covenants. So long as any Lender shall have any
Commitment hereunder or there shall be any Loans outstanding, the Borrower will
not:

(a)    Liens, Etc. Create, incur or suffer to exist, or permit any of its
Subsidiaries to create, incur or suffer to exist, any Lien on or with respect to
any of its properties, whether now owned or hereafter acquired, or upon any
income or profits therefrom, or acquire or agree to acquire, or permit any
Subsidiary to acquire, any property or assets upon conditional sales agreements
or other title retention devices, except:

(i)    Liens for taxes and assessments or governmental charges or levies and
Liens securing claims or demands of mechanics and materialmen, provided that
payment thereof is not at the time required by Section 5.01(a) or (b);

(ii)    any Lien of or resulting from any judgment or award; provided that
either (A) the amount secured thereby does not exceed $200,000,000 or (B) if the
amount secured thereby does exceed $200,000,000, the time for the appeal or
petition for rehearing of such judgment or award shall not have expired, or the
Borrower or a Subsidiary shall in good faith be prosecuting an appeal or
proceeding for a review thereof, and execution of such judgment or award shall
be stayed pending such appeal or proceeding for review;

(iii)    Liens incidental to the conduct of business conducted by the Borrower
and its Subsidiaries in the ordinary course of business or the ownership of
properties and assets owned by the Borrower and its Subsidiaries (including
(x) Liens in connection with worker’s compensation, unemployment insurance and
other like laws, (y) warehousemen’s and attorneys’ liens and statutory
landlords’ liens and (z) Liens consisting of any right of offset, or statutory
or consensual banker’s lien, on bank deposits or securities accounts maintained
in the ordinary course of business so long as such bank deposits or securities
accounts are not established or maintained for the

 

44



--------------------------------------------------------------------------------

purpose of providing such right of offset or banker’s lien) and Liens to secure
the performance of bids, tenders or trade contracts, or to secure statutory
obligations, surety or appeal bonds or other Liens of like general nature
incurred in the ordinary course of business of the Borrower and its Subsidiaries
and not in connection with the borrowing of money, provided in each case, the
obligation secured is not overdue or, if overdue, is being contested in good
faith by appropriate actions or proceedings;

(iv)    survey exceptions or encumbrances, encroachments, easements or
reservations, or rights of others for rights-of-way, utilities and other similar
purposes, zoning restrictions, declarations of covenants, conditions and
restrictions, other title exceptions or other restrictions as to the use of real
properties, which are necessary or appropriate in the good faith judgment of the
Borrower for the conduct of the business of the Borrower and its Subsidiaries
and which, individually or in the aggregate, do not in any event materially
impair their use in the operation of the business of the Borrower or of the
Borrower and its Subsidiaries taken as a whole;

(v)    Liens securing Indebtedness of a Subsidiary to the Borrower or to another
Subsidiary;

(vi)    Liens existing as of the Effective Date and reflected in Schedule
5.02(a) hereto, including any renewals, extensions or replacements of any such
Lien, provided that:

(A)    no additional property is encumbered in connection with any such renewal,
extension or replacement of any such Lien; and

(B)    there is no increase in the aggregate principal amount of Debt secured by
any such Lien from that which was outstanding or permitted to be outstanding
with respect to such Lien as of the Effective Date or the date of such renewal,
extension or replacement, whichever is greater, other than increases
attributable to accrued interest, premiums, fees and expenses payable by the
Borrower in connection with such renewal, extension or replacement;

(vii)    (x) Liens incurred after the Effective Date given to secure the payment
of the purchase price and/or other direct costs incurred in connection with the
acquisition, construction, improvement or rehabilitation of assets (including
Liens incurred by the Borrower or any Subsidiary securing Debt incurred in
connection with industrial development bond and pollution control financings),
and (y) Liens existing on assets at the time of acquisition thereof or at the
time of acquisition by the Borrower or a Subsidiary of any business entity
(including a Subsidiary) then owning such assets, whether or not such existing
Liens were given to secure the payment of the purchase price of the assets to
which they attach, provided that (A) except in the case of Liens existing on
assets at the time of acquisition thereof or at the time of acquisition by the
Borrower or a Subsidiary of any business entity (including a Subsidiary) then
owning such assets, the Lien shall be created within twelve (12) months of the
later of the acquisition of, or the completion of the construction, improvement
or rehabilitation in respect of, such assets and shall attach solely to the
assets acquired, purchased, or financed, and (B) except in the case of Liens
existing on assets at the time of acquisition thereof or at the time of
acquisition by the Borrower or a Subsidiary of any business entity (including a
Subsidiary) then owning such assets or Liens in connection with industrial
development bond or pollution control financings, at the time of the incurrence

 

45



--------------------------------------------------------------------------------

of such Lien, the aggregate amount remaining unpaid on all Debt secured by Liens
on such assets whether or not assumed by the Borrower or a Subsidiary shall not
exceed an amount equal to 75% of the lesser of the total purchase price or fair
market value, at the time such Debt is incurred, of such assets (as determined
in good faith by the Board of Directors of the Borrower);

(viii)    Liens arising from the sale or transfer of accounts receivable and
notes of the Borrower and its Subsidiaries, provided that the Borrower and its
Subsidiaries shall receive adequate consideration therefor;

(ix)    Liens on notes or accounts receivable sold or transferred in a
transaction which is accounted for as a true sale under GAAP;

(x)    Liens securing Debt and other obligations, to the extent that such Liens
are not otherwise permitted by this Section 5.02(a), provided that immediately
after giving effect to the incurrence of any such Lien, the sum of the aggregate
principal amount of all outstanding Debt and other obligations secured by Liens
permitted solely by reason of this Section 5.02(a)(x) (together with any
renewals, extensions, refinancings or refundings thereof) shall not exceed the
higher of (A) 15% of Consolidated Net Tangible Assets and (B) $200,000,000;

(xi)    Liens incurred in connection with any renewals, extensions, refinancings
or refundings of any Debt secured by Liens described in Section 5.02(a)(vii),
(viii), (ix) or (x), provided that there is no increase in the aggregate
principal amount of Debt secured thereby, other than increases attributable to
accrued interest, premiums, fees and expenses payable by the Borrower in
connection with such renewal, extension or refinancing or refunding, and no
additional property is encumbered;

(xii)    Liens on assets securing obligations under Hedge Agreements entered
into in the ordinary course of business and for non-speculative purposes,
provided that the aggregate fair market value of assets pledged in reliance on
this clause (xii) shall not at any time exceed $50,000,000;

(xiii)    Liens of collecting banks arising under Section 4-210 of the UCC; and

(xiv)    Liens of issuers or nominated persons arising under Section 5-118 of
the UCC on documents presented under letters of credit.

In the event that any property of the Borrower or its Subsidiaries is subjected
to a lien in violation of this Section 5.02(a), but no other provision of this
Agreement (the Indebtedness secured by such lien being referred to as
“Prohibited Secured Indebtedness”), such violation shall not constitute an Event
of Default hereunder if the Borrower, substantially simultaneously with the
incurrence of such lien, makes or causes to be made a provision whereby the
obligations of the Borrower under the Loan Documents will be secured equally and
ratably with all Prohibited Secured Indebtedness and delivers to the Agent and
the Lenders an opinion to that effect, and, in any case, such obligations shall
have the benefit, to the full extent that, and with such priority as, the
Lenders may be entitled to under applicable law, of an equitable lien to secure
such obligations on such property of the Borrower or its Subsidiaries that
secures Prohibited Secured Indebtedness. The opinion referred to in the
preceding sentence shall be addressed to the Administrative Agent and the
Lenders, shall contain such qualifications and limitations as are reasonably
acceptable to the Administrative Agent and the Required Lenders and shall be

 

46



--------------------------------------------------------------------------------

delivered by counsel of nationally recognized standing selected by the Borrower
and satisfactory to the Administrative Agent and the Required Lenders. Such
counsel shall be deemed to be satisfactory to the Administrative Agent and the
Required Lenders unless, during the 15 day period after the Agent has received
written notice identifying such counsel, the Administrative Agent shall have
objected to such selection in writing to the Borrower.

(b)    Consolidations, Mergers and Sales of Assets. Consolidate or merge with or
into any other Person or sell, lease or otherwise transfer, directly or
indirectly, all or substantially all of its assets to any other Person; provided
that the Borrower may merge with another Person if immediately after giving
effect to such merger (x) no Default shall exist and (y) the Borrower is the
surviving entity.

(c)    Accounting Changes. Make or permit, or permit any of its Subsidiaries to
make or permit, any change in accounting policies or reporting practices, except
as required or permitted by GAAP.

(d)    Change in Nature of Business. Engage, or permit any of its Subsidiaries
to engage, in any business if, as a result, the primary business, taken on a
consolidated basis, which would then be engaged in by the Borrower and its
Subsidiaries would be substantially different from those lines of business
conducted by the Borrower and its Subsidiaries immediately prior thereto or in
connection with any business reasonably related or ancillary thereto.

(e)    Use of Proceeds. (i) Use proceeds of the Loans made under this Agreement,
directly or indirectly, for the purpose, whether immediate, incidental or
ultimate, of buying or carrying Margin Stock that would result in a violation of
Regulation U of the Board of Governors of the Federal Reserve System, as in
effect from time to time, or (ii) request any Borrowing, or use, and its
Subsidiaries and its or their respective directors, officers, employees and
agents shall not use, the proceeds of any Borrowing (A) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (B) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country, to the extent such activities, businesses or transaction
would be prohibited by Sanctions if conducted by a corporation incorporated in
the United States or in a European Union member state, or (C) in any manner that
would result in the violation of any Sanctions applicable to any party hereto.

(f)    Transactions with Affiliates. Enter into or be a party to, or permit any
Subsidiary to enter into or be a party to, any transaction or arrangement with
any Affiliate (including, without limitation, the purchase from, sale to or
exchange of property with, or the rendering of any service by or for, any
Affiliate), except in the ordinary course of and pursuant to the reasonable
requirements of the Borrower’s or such Subsidiary’s (as the case may be)
business and upon fair and reasonable terms or on terms no less favorable to the
Borrower or such Subsidiary than would be obtained in a comparable arm’s-length
transaction with a Person other than an Affiliate, except where failure to do so
would not have a Material Adverse Effect.

(g)    Financial Covenant. So long as any Lender shall have any Commitment
hereunder or there shall be any Loans outstanding, the Borrower will not permit
the Leverage Ratio as of the last day of each fiscal quarter, to exceed 3.50 to
1.00; provided that, at the election of the Borrower (prior written notice of
which shall be given to the Administrative Agent), following the consummation of
any Material Acquisition, the maximum Leverage Ratio permitted under this clause
(g) shall be increased to 4.00 to 1.00 as of the last day of the fiscal quarter
in which such Material Acquisition is consummated and as of the last day of each
of the three immediately succeeding fiscal

 

47



--------------------------------------------------------------------------------

quarters (the period during which any such increase in the Leverage Ratio shall
be in effect being called a “Leverage Increase Period”); provided, further, that
the Borrower may terminate a Leverage Increase Period at any time by providing
written notice to the Administrative Agent. Upon the expiration or termination
of a Leverage Increase Period, the maximum Leverage Ratio shall be reduced to
3.50 to 1.00 until the Borrower subsequently consummates another Material
Acquisition (whereupon a new Leverage Increase Period may be commenced as
provided above); provided that, a new Leverage Increase Period may not be
commenced until at least two full fiscal quarters shall have elapsed following
the expiration or termination of the prior Leverage Increase Period with the
Leverage Ratio at no greater than 3.50 to 1.00. There shall be no more than
three Leverage Increase Periods prior to the Maturity Date.

ARTICLE 6

EVENTS OF DEFAULT

Section 6.01.    Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

(a)    the Borrower shall fail to pay any principal of any Loan when due or
shall fail to pay any interest, fee, or other amount payable hereunder within
three Business Days or five days after it becomes due, whichever is later;

(b)    any representation, warranty, certification or statement made by the
Borrower in this Agreement or in any certificate, financial statement or other
document delivered pursuant to this Agreement shall prove to have been incorrect
in any material respect when made (or deemed made);

(c)    the Borrower shall fail to perform or observe any other term, covenant or
agreement contained in this Agreement on its part to be performed or observed
(other than clause (a) above) if such failure shall remain unremedied for 30
days after written notice thereof shall have been given to the Borrower by the
Agent or any Lender;

(d)    the Borrower or any Subsidiary shall fail to make any payment in respect
of any Material Financial Obligations when due or within any applicable grace
period;

(e)    any event or condition shall occur which results in the acceleration of
the maturity of any Material Debt or enables (after the lapse of any cure period
and the receipt of any required notices) the holder of such Debt or any Person
acting on such holder’s behalf to accelerate the maturity thereof;

(f)    the Borrower or any Subsidiary shall commence a voluntary case or other
proceeding seeking liquidation, reorganization or other relief with respect to
itself or its debts under any bankruptcy, insolvency or other similar law now or
hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official of it or any substantial part of
its property, or shall consent to any such relief or to the appointment of or
taking possession by any such official in an involuntary case or other
proceeding commenced against it, or shall make a general assignment for the
benefit of creditors, or shall fail generally to pay its debts as they become
due, or shall admit in writing its inability to pay its debts generally, or
shall take any corporate action to authorize any of the foregoing; provided that
no event otherwise constituting an Event of Default under this clause (f) shall
be an Event of Default if the

 

48



--------------------------------------------------------------------------------

total assets of all entities with respect to which an event has occurred which
would otherwise have constituted an Event of Default under this clause (f) or
clause (g) do not exceed $200,000,000 in the aggregate;

(g)    an involuntary case or other proceeding shall be commenced against the
Borrower or any Subsidiary seeking liquidation, reorganization or other relief
with respect to it or its debts under any bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, and such involuntary case or other proceeding
shall remain undismissed and unstayed for a period of 60 days; or an order for
relief shall be entered against the Borrower or any Subsidiary under the federal
bankruptcy laws as now or hereafter in effect; provided that no event otherwise
constituting an Event of Default under this clause (g) shall be an Event of
Default if the total assets of all entities with respect to which an event has
occurred which would otherwise have constituted an Event of Default under clause
(f) or this clause (g) do not exceed $200,000,000 in the aggregate;

(h)    any ERISA Affiliate shall fail to pay when due (or in the case of an
ERISA Affiliate acquired by the Borrower or a Subsidiary after the due date
thereof, within 30 days after such ERISA Affiliate is so acquired) an amount or
amounts aggregating in excess of $200,000,000 which it shall have become liable
to pay under Title IV of ERISA; or notice of intent to terminate a Material Plan
shall be filed under Title IV of ERISA by any ERISA Affiliate, any plan
administrator or any combination of the foregoing; or the PBGC shall institute
proceedings under Title IV of ERISA to terminate, to impose liability (other
than for premiums under Section 4007 of ERISA) in respect of, or to cause a
trustee to be appointed to administer any Material Plan; or there shall occur a
complete or partial withdrawal from, or a default, within the meaning of
Section 4219(c)(5) of ERISA, with respect to, one or more Multiemployer Plans
which could cause one or more ERISA Affiliates to incur a current payment
obligation in excess of $200,000,000;

(i)    final judgments or orders for the payment of money in excess of
$200,000,000 in the aggregate (excluding amounts with respect to which a
financially sound and reputable insurer has admitted liability as provided
below) shall be rendered against the Borrower or any Subsidiary and such
judgments or orders shall continue unsatisfied, unbonded, unvacated or unstayed
for a period of 60 consecutive days; provided, however, that any such judgment
or order shall not be an Event of Default under this Section 6.01(i) if and for
so long as and to the extent that (i) the amount of such judgment or order is
covered (subject to deductibles) by a valid and binding policy of insurance
between the defendant and the insurer or insurers covering payment thereof,
(ii) such insurer shall be rated, or, if more than one insurer, at least 90% of
such insurers as measured by the amount of risk insured shall be rated, at least
“A-” by A.M. Best Company or its successor or successors, and (iii) such
insurer(s) has been notified of, and has not refused the claim made for payment
of, the amount of such judgment or order; or

(j)    either (i) any person or group of persons (within the meaning of
Section 13 or 14 of the Exchange Act) shall have acquired beneficial ownership
(within the meaning of Rule 13d-3 promulgated by the SEC under said Act) of 35%
or more of the outstanding shares of Voting Stock of the Borrower; or
(ii) during any period of 12 consecutive calendar months, commencing before or
after the date of this Agreement, individuals who were directors of the Borrower
on the first day of such period (the “Initial Directors”) shall cease for any
reason to constitute a majority of the board of directors of the Borrower unless
the Persons replacing such individuals were nominated or elected by a majority
of the directors (x) who were Initial Directors at the time of such nomination
or election and/or (y) who were nominated or elected, or whose election or
nomination for election to the board of directors of the Borrower was approved,
by a majority of directors who were Initial Directors at the time of such
nomination or election;

 

49



--------------------------------------------------------------------------------

then, and in any such event, the Agent (i) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrower, declare the
obligation of each Lender to make Loans to be terminated, whereupon the same
shall forthwith terminate, and (ii) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrower, declare the Loans,
all interest thereon and all other amounts payable under this Agreement to be
forthwith due and payable, whereupon the Loans, all such interest and all such
amounts shall become and be forthwith due and payable, without presentment,
demand, protest or further notice of any kind, all of which are hereby expressly
waived by the Borrower; provided, however, that in the case of any of the Events
of Default specified in clause (f) or (g) above with respect to the Borrower,
(A) the obligation of each Lender to make Loans shall be automatically
terminated and (B) the Loans, all such interest and all such amount shall
automatically, without any notice to the Borrower or any other act by the Agent
or any Lender, become and be due and payable, without presentment, demand,
protest or any notice of any kind, all of which are hereby expressly waived by
the Borrower.

ARTICLE 7

THE ADMINISTRATIVE AGENT

Each of the Lenders hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms hereof, together with such actions and powers as are reasonably incidental
thereto.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any of its Subsidiaries or other
Affiliate thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing as directed by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 8.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 8.02) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Loan Document, (ii) the contents of

 

50



--------------------------------------------------------------------------------

any certificate, report or other document delivered hereunder or in connection
herewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein, (iv) the validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, or (v) the satisfaction of any condition set
forth in Article 3 or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

The Administrative Agent may resign at any time by giving at least thirty days
prior written notice thereof to the Lenders and the Borrower, whether or not a
successor Administrative Agent has been appointed. Upon any such resignation,
the Required Lenders shall have the right to appoint a successor Administrative
Agent. If no successor Administrative Agent shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent giving of notice of resignation, then the
retiring Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent which shall be a bank with an office in New York, New York,
or an Affiliate of any such bank. In either case, such appointment shall be
subject to the prior written approval of the Borrower (which approval may not be
unreasonably withheld and shall not be required while an Event of Default has
occurred and is continuing). Upon the acceptance of any appointment as
Administrative Agent by a successor Administrative Agent, such successor
Administrative Agent shall succeed to and become vested with all the rights,
powers, privileges and duties of the retiring Administrative Agent, and the
retiring Administrative Agent shall be discharged from its duties and
obligations hereunder. Upon the acceptance of appointment as Administrative
Agent by a successor Administrative Agent, the retiring Administrative Agent
shall be discharged from its duties and obligations under this Agreement and the
other Loan Documents. Prior to any retiring Administrative Agent’s resignation
hereunder as Administrative Agent, the retiring Administrative Agent shall take
such action as may be reasonably necessary to assign to the successor
Administrative Agent its rights as Administrative Agent under the Loan
Documents.

Notwithstanding the preceding paragraph, in the event no successor
Administrative Agent shall have been so appointed and shall have accepted such
appointment within thirty days after the retiring Administrative Agent gives
notice of its intent to resign, the retiring Administrative Agent may give
notice of the effectiveness of its resignation to the Lenders and

 

51



--------------------------------------------------------------------------------

the Borrower, whereupon, on the date of effectiveness of such resignation stated
in such notice, (i) the retiring Administrative Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents and
(ii) the Required Lenders shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent;
provided that (A) all payments required to be made hereunder or under any other
Loan Document to the Administrative Agent for the account of any Person other
than the Administrative Agent shall be made directly to such Person and (B) all
notices and other communications required or contemplated to be given or made to
the Administrative Agent shall directly be given or made to each Lender.
Following the effectiveness of the Administrative Agent’s resignation from its
capacity as such, the provisions of this Article and Section 8.03, as well as
any exculpatory, reimbursement and indemnification provisions set forth in any
other Loan Document, shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent.

Each Lender acknowledges that it has, independently and without reliance upon
any Agent or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Lender also acknowledges that it will, independently and
without reliance upon any Agent or any other Lender and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement, any other Loan Document, any related agreement or any document
furnished hereunder or thereunder.

Nothing in the Loan Documents shall impose on any Agent other than the
Administrative Agent, in its capacity as an Agent, or on any Arranger, other
than in its capacity, as applicable, as a Lender, any obligation or liability
whatsoever.

ARTICLE 8

MISCELLANEOUS

Section 8.01.    Notices. (a) All notices, requests and other communications to
any party hereunder shall be in writing (including bank wire, facsimile
transmission or similar writing) and shall be given to such party: (i) in the
case of the Borrower at its address or facsimile number set forth below;
provided that notices to the Borrower given pursuant to Section 6.01, 8.04 or
8.08 shall be delivered by mail or express delivery to the address set forth
below (and not by facsimile or other electronic means), (ii) in the case of the
Administrative Agent, at its address or facsimile number set forth below,
(iii) in the case of any Lender, at its address or facsimile number set forth in
its Administrative Questionnaire or (iv) in the case of any party, such other
address or facsimile number as such party may hereafter specify for the purpose
by notice to the Administrative Agent and the Borrower. Each such notice,
request or other communication shall be effective (x) if given by facsimile,
when such facsimile is transmitted to the facsimile number specified in this
Section 8.01 and the appropriate answerback is received, (ii) if given by mail,
three Business Days after such communication is deposited in the mails with
first class postage prepaid, addressed as aforesaid or (iii) if given by any
other means, when delivered at the address specified in this Section 8.01;
provided that notices to the Administrative Agent under Article 2 shall not be
effective until received.

 

52



--------------------------------------------------------------------------------

Borrower’s Address:

Applied Materials, Inc.

3050 Bowers Avenue, M/S 1234

P.O. Box 58039

Santa Clara, CA 95052-8039

  Attention:

Robert M. Friess,

      

Vice President and Treasurer

  Fax:

(408) 986-7825

  Email:

robert_friess@amat.com

and

Applied Materials, Inc.

3050 Bowers Avenue, M/S 1241

P.O. Box 58039

Santa Clara, CA 95052-8039

  Attention:

Thomas F. Larkins,

      

Senior Vice President,

      

General Counsel and Corporate Secretary

  Fax:

(408) 563-4635

  Email:

tom_larkins@amat.com

Administrative Agent’s Address:

JPMorgan Chase Bank, N.A.,

10 S. Dearborn, Floor L2,

Chicago, Illinois 60603

  Attention:

Corina Ramos

  Email:

corina.c.ramos@chase.com

(b)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article 2 unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

Section 8.02.    Waivers; Amendments. (a) No failure or delay by the
Administrative Agent or any Lender in exercising any right or power under any
Loan Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent and the Lenders under the Loan Documents are cumulative
and are not exclusive of any rights or remedies that they would otherwise have.
No waiver of any provision of any Loan Document or consent to any departure by
the Borrower therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan
shall not be construed as a waiver of any Default, regardless of whether the
Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time.

 

53



--------------------------------------------------------------------------------

(b)    Subject to Section 2.12(b), no Loan Document (other than the Fee Letter)
nor any provision thereof may be waived, amended or modified except pursuant to
an agreement or agreements in writing entered into by the Borrower and the
Required Lenders or by the Borrower and the Administrative Agent with the
consent of the Required Lenders; provided that, subject to Section 2.18(b), no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan, or
rate of interest thereon, or reduce any fees payable hereunder, without the
written consent of each Lender affected thereby, (iii) postpone the scheduled
date of payment of the principal amount of any Loan, or any interest thereon, or
any fees payable hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of any Commitment, without
the written consent of each Lender affected thereby, (iv) change Section 2.16 in
a manner that would alter the pro rata sharing of payments required thereby,
without the written consent of each Lender or (v) change any of the provisions
of this Section or the definition of “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders required to waive, amend
or modify any rights hereunder or make any determination or grant any consent
hereunder, including Section 2.18(b), without the written consent of each
Lender; provided further that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent hereunder without the
prior written consent of the Administrative Agent, as the case may be; and
provided further that the Administrative Agent may, with the written consent of
the Borrower but without the consent of any other Lender, amend, modify or
supplement the Loan Documents to cure any ambiguity, omission, defect or
inconsistency, so long as such amendment, modification or supplement does not
adversely affect the rights of any Lender.

Section 8.03.    Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates, including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent, in connection with the syndication of the
credit facilities provided for herein, the preparation and administration of the
Loan Documents or any amendments, modifications or waivers of the provisions
hereof (whether or not the transactions contemplated hereby or thereby shall be
consummated) and (ii) all out-of-pocket expenses incurred by the Administrative
Agent or any Lender, including the fees, charges and disbursements of any
counsel for the Administrative Agent or any Lender, in connection with the
enforcement or protection of its rights in connection with the Loan Documents,
including its rights under this Section, or in connection with the Loans made
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans; provided that
the Borrower shall not be required to reimburse the legal fees and expenses of
more than one outside counsel (in addition to any special counsel and up to one
local counsel in each applicable local jurisdiction) for all Persons indemnified
under this clause (a) unless, (w) in the written opinion of outside counsel
reasonably satisfactory to the Borrower and the Administrative Agent,
representation of all such indemnified persons would be inappropriate due to the
existence of an actual or potential conflict of interest; (x) the Administrative
Agent or any such Lender shall have reasonably concluded that there may be legal
defenses available to it that are different from or additional to those
available to the other indemnified persons; (y) the Administrative Agent or any
such Lender shall have reasonably concluded that it otherwise has interests
divergent from those of the indemnified persons; or (z) the Borrower shall
authorize in writing the Administrative Agent or any such Lender to employ
separate counsel at the Borrower’s expense.

(b)    The Borrower shall indemnify the Administrative Agent and each Lender,
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims,

 

54



--------------------------------------------------------------------------------

damages, liabilities and related expenses, including the reasonable fees,
charges and disbursements of any counsel for any Indemnitee, incurred by or
asserted against any Indemnitee arising out of, in connection with, or as a
result, of (i) the execution or delivery of the Loan Documents or any agreement
or instrument contemplated thereby, the performance by the parties hereto of
their respective obligations thereunder or the consummation of the transactions
contemplated thereby, (ii) any Loan or the use of the proceeds therefrom,
(iii) the actual or alleged presence of Hazardous Substances on any property of
the Borrower or any of its Subsidiaries or any Environmental Action relating in
any way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent (A) that
such losses, claims, damages, liabilities or related expenses (x) are determined
by a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by the Borrower or any Subsidiary against any
Indemnitee for material breach of such Indemnitee’s express obligations
hereunder (including, for the avoidance of doubt, any failure by such Indemnitee
to comply with its obligation to fund any portion of its Loans as required
hereby) or under any other Loan Document, if the Borrower or such Subsidiary has
obtained a final and non-appealable judgment in its favor on such claim as
determined by a court of competent jurisdiction, or (z) arise out of or are in
connection with any claim not involving an act or omission of the Borrower or
its Affiliates and result from a claim brought by any Indemnitee against any
other Indemnitee (other than against any Arranger or the Administrative Agent in
their respective capacities as such), or (B) any settlement with respect to such
losses, claims, damages, liabilities or related expenses is entered into by such
Indemnitee without Borrower’s written consent (such consent not to be
unreasonably withheld or delayed). This Section 8.03(b) shall not apply with
respect to Taxes other than any Taxes that represent losses, claims, damages,
etc. arising from any non-Tax claim.

(c)    To the extent that the Borrower fails to pay any amount required to be
paid by it to the Administrative Agent under paragraph (a) or (b) of this
Section, each Lender severally agrees to pay to the Administrative Agent such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent in its capacity as such; and provided further
that any such payment by any Lender shall not affect the Borrower’s obligations
pursuant to paragraph (a) or (b) of this Section.

(d)    To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, any
Loan Document or any agreement or instrument contemplated thereby, any Loan or
the use of the proceeds thereof.

(e)    All amounts due under this Section shall be payable promptly after
written demand therefor.

Section 8.04.    Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void)

 

55



--------------------------------------------------------------------------------

and (ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

(b)    (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld or delayed) of:

(A)    the Borrower; provided that (x) no consent of the Borrower shall be
required under this subclause (A) for an assignment to a Lender, an Affiliate of
a Lender, an Approved Fund or, if an Event of Default has occurred and is
continuing, any other assignee and (y) the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within five Business Days after its actual
receipt of written notice thereof; and

(B)    the Administrative Agent.

(ii)    Assignments shall be subject to the following additional conditions:

(A)    each assignment shall be to an Eligible Assignee;

(B)    except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $10,000,000 (or an integral
multiple of $1,000,000 in excess thereof) unless each of the Borrower and the
Administrative Agent otherwise consent; provided that the Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within five Business Days after
its actual receipt of written notice thereof and provided, further, that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;

(C)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(D)    the parties to each assignment (except for the assigning Lender, if such
Lender is being replaced pursuant to Section 2.17(b)) shall execute and deliver
to the Administrative Agent an Assignment and Assumption, together with (except
in the case of an assignment by a Lender to an Affiliate of such Lender) a
processing and recordation fee of $3,500;

 

56



--------------------------------------------------------------------------------

(E)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
Subsidiaries) will be made available and who may receive such information in
accordance with the assignee’s compliance procedures and applicable laws,
including Federal and state securities laws; and

(F)    without the written consent of the Borrower, in no event shall any
assignment to any Person (other than JPMorgan Chase Bank, N.A. or Affiliate of
JPMorgan Chase Bank, N.A.) result in the assignee (together with its Affiliates)
holding more than 25% of the aggregate amount of the Commitments.

For the purposes of this Section 8.04(b), the term “Approved Fund” has the
following meaning:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

(iii)    Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.13, 2.14, 2.15 and 8.03; provided, that except to the extent otherwise
expressly agreed by the affected parties, no assignment by a Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender’s having been a Defaulting Lender). Any assignment or transfer
by a Lender of rights or obligations under this Agreement that does not comply
with this Section 8.04 shall be treated for purposes of this Agreement as a sale
by such Lender of a participation in such rights and obligations in accordance
with paragraph (c) of this Section.

(iv)    The Administrative Agent, acting for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and the principal
amount (and stated interest) of the Loans owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and the Borrower, the Administrative
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

 

57



--------------------------------------------------------------------------------

(v)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender (unless such Lender is being replaced pursuant to
Section 2.17(b)) and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.05(b), 2.16(d) or
8.03(c), the Administrative Agent shall have no obligation to accept such
Assignment and Assumption and record the information therein in the Register
unless and until such payment shall have been made in full, together with all
accrued interest thereon. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.

(c)    (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
owing to it); provided that (A) such Lender’s obligations under this Agreement
shall remain unchanged, (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (C) the
Borrower, the Administrative Agent and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in clauses (i) through (iv) in the first proviso to Section 8.02(b)
that affects such Participant. Subject to paragraph (c)(ii) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.13, 2.14 and 2.15 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 8.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.16(c) as though it were a Lender.

(ii)    A Participant shall not be entitled to receive any greater payment under
Section 2.13 or 2.15 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 2.15 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 2.15(e) as though it were a
Lender. A Participant shall be subject to the mitigation obligations and the
right of replacement by the Borrower under Section 2.17 to the same extent as if
it were a Lender.

(iii)    Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any

 

58



--------------------------------------------------------------------------------

Participant or any information relating to a Participant’s interest in any
commitments, loans or its other obligations under any Loan Document) except to
the extent that such disclosure is necessary to establish that such commitment,
loan or other obligation is in registered form under Section 5f.103-1(c) and
Proposed Section 1.163-5 of the United States Treasury Regulations. The entries
in the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.

(d)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank or any central bank having jurisdiction
over such Lender, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.

Section 8.05.    Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to the Loan Documents shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
Loans regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid so long as the Commitments have not expired or terminated. The provisions
of Sections 2.13, 2.15 and Article 8 shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans, the expiration or termination of the Commitments or
the termination of this Agreement or any provision hereof.

Section 8.06.    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy or electronic mail shall be effective as delivery
of a manually executed counterpart of this Agreement.

Section 8.07.    Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

59



--------------------------------------------------------------------------------

Section 8.08.    Right of Set-off. If an Event of Default shall have occurred
and be continuing, each Lender and each of its Affiliates is hereby authorized
at any time and from time to time, to the fullest extent permitted by law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of the Borrower
against any of and all the obligations of the Borrower now or hereafter existing
under this Agreement held by such Lender, irrespective of whether or not such
Lender shall have made any demand under this Agreement and although such
obligations may be unmatured; provided that in the event that any Defaulting
Lender shall exercise any such right of set-off, all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.18(c) and, pending such payment,
shall be segregated by such Defaulting Lender from its other funds and deemed
held in trust for the benefit of the Administrative Agent and the Lenders. The
rights of each Lender under this Section are in addition to other rights and
remedies (including other rights of set-off) which such Lender may have. Each
Lender agrees promptly to notify the Borrower and the Administrative Agent after
any such set-off and application made by such Lender; provided, however, that
the failure to give such notice shall not affect the validity of such set-off
and application.

Section 8.09.    Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b)    Each party hereto irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of the Supreme Court of the State of
New York sitting in New York County and of the United States District Court of
the Southern District of New York, and any appellate court from any thereof, in
any action or proceeding arising out of or relating to any Loan Document, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the Administrative Agent or any Lender may otherwise have to bring
any action or proceeding relating to any Loan Document against the Borrower or
its properties in the courts of any jurisdiction.

(c)    Each party hereto irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to any Loan Document in any court referred to in paragraph
(b) of this Section. Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

(d)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 8.01. Nothing in any Loan Document
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.

Section 8.10.    Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE

 

60



--------------------------------------------------------------------------------

TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

Section 8.11.    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 8.12.    Confidentiality. Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority; provided that, except with respect to any audit or
examination conducted by bank accountants or by any governmental bank regulatory
authority exercising examination or regulatory authority, the Administrative
Agent or such Lender, as applicable, shall use reasonable efforts to promptly
notify the Borrower of such disclosure (unless such disclosure is not legally
permissible), (c) (i) to the extent required by applicable laws or regulations
or by any subpoena or similar legal process or (ii) in connection with any
pledge or assignment permitted under Section 8.04(d), it being understood that,
in the case of this subclause (ii), the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential), (d) to any other party to this
Agreement, (e) in connection with the exercise of any remedies hereunder or any
suit, action or proceeding relating to this Agreement or the enforcement of
rights hereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction, or any
actual or prospective credit insurance provider, relating to the Borrower and
its obligations, (g) with the consent of the Borrower or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent or any Lender
on a nonconfidential basis from a source other than the Borrower. For the
purposes of this Section, “Information” means all information received from the
Borrower relating to the Borrower and its Subsidiaries or their respective
businesses, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Borrower and other than information pertaining to this
Agreement routinely provided by arrangers to data service providers, including
league table providers, that serve the lending industry; provided that, in the
case of information received from the Borrower after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

61



--------------------------------------------------------------------------------

Section 8.13.    USA Patriot Act. Each Lender that is subject to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “PATRIOT Act”) hereby notifies the Borrower that
pursuant to the requirements of the PATRIOT Act and the Beneficial Ownership
Regulation, it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the PATRIOT Act and the Beneficial Ownership
Regulation. The Borrower and each of its Subsidiaries shall provide such
information and take such actions as are reasonably requested by the
Administrative Agent or any Lender in order to assist the Administrative Agent
and the Lenders in maintaining compliance with applicable “know your customer”
and anti-money laundering rules and regulations, including, without limitation,
the PATRIOT Act and the Beneficial Ownership Regulation.

Section 8.14.    No Fiduciary Duty. Each Agent, Lender and their Affiliates may
have economic interests that conflict with those of the Borrower and its
Subsidiaries, their respective stockholders and/or their respective Affiliates.
The Borrower agrees that in connection with all aspects of the Loans
contemplated by this Agreement and any communications in connection therewith,
the Borrower and its Subsidiaries, on the one hand, and the Administrative
Agent, the Lenders and their Affiliates, on the other hand, will have a business
relationship that does not create, by implication or otherwise, any fiduciary
duty on the part of the Administrative Agent, the Lenders or their Affiliates,
and no such duty will be deemed to have arisen in connection with any such
transactions or communications.

Section 8.15.    Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)    a reduction in full or in part or cancellation of any such liability;

(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or

(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

Section 8.16.    Certain ERISA Matters. Each Lender (x) represents and warrants,
as of the date such Person became a Lender party hereto, to, and (y) covenants,
from the date such Person became a Lender party hereto to the date such Person
ceases being a Lender party hereto, for the benefit of, the Administrative
Agent, and each Arranger and their respective Affiliates,

 

62



--------------------------------------------------------------------------------

and not, for the avoidance of doubt, to or for the benefit of the Borrower, that
at least one of the following is and will be true:

(a)    such Lender is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments or this Agreement,

(b)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement,

(c)    (i) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (ii)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Commitments and this Agreement, (iii) the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (iv) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments and this Agreement, or

(d)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

In addition, unless clause (a) in the immediately preceding paragraph is true
with respect to a Lender or such Lender has provided another representation,
warranty and covenant as provided in clause (d) in the immediately preceding
paragraph, such Lender further (x) represents and warrants, as of the date such
Person became a Lender party hereto, to, and (y) covenants, from the date such
Person became a Lender party hereto to the date such Person ceases being a
Lender party hereto, for the benefit of, the Administrative Agent, and each
Arranger and their respective Affiliates, and not, for the avoidance of doubt,
to or for the benefit of the Borrower, that none of the Administrative Agent, or
any Arranger, any Syndication Agent, any Co-Documentation Agent or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
involved in such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement (including in
connection with the reservation or exercise of any rights by the Administrative
Agent under this Agreement, any Loan Document or any documents related hereto or
thereto).

The Administrative Agent, and each Arranger, Syndication Agent and
Co-Documentation Agent hereby informs the Lenders that each such Person is not
undertaking to provide investment advice or to give advice in a fiduciary
capacity, in connection with the transactions contemplated hereby, and that such
Person has a financial interest in the transactions contemplated hereby in that
such Person or an Affiliate thereof (i) may receive interest or other payments
with respect to the Loans, the Commitments, this Agreement and any other Loan
Documents (ii) may recognize a

 

63



--------------------------------------------------------------------------------

gain if it extended the Loans or the Commitments for an amount less than the
amount being paid for an interest in the Loans or the Commitments by such Lender
or (iii) may receive fees or other payments in connection with the transactions
contemplated hereby, the Loan Documents or otherwise, including structuring
fees, commitment fees, arrangement fees, facility fees, upfront fees,
underwriting fees, ticking fees, agency fees, administrative agent or collateral
agent fees, utilization fees, minimum usage fees, letter of credit fees,
fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.    

[Signature pages follow]

 

64



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

APPLIED MATERIALS, INC. By:  

/s/ Robert M. Friess

  Name:  

Robert M. Friess

  Title:  

Corporate Vice President and Treasurer

 

Applied Materials – Signature Page to Term Loan Credit Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as
Administrative Agent and Lender

By:  

/s/ Timothy D. Lee

  Name:   Timothy D. Lee   Title:   Executive Director

 

Applied Materials – Signature Page to Term Loan Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as a Lender

By:  

/s/ Jason Auguste

  Name:  

Jason Auguste

  Title:  

Vice President

 

Applied Materials – Signature Page to Term Loan Credit Agreement



--------------------------------------------------------------------------------

Citibank, N.A.,

as a Lender

By:  

/s/ Susan M. Olsen

  Name:  

Susan M. Olsen

  Title:  

Vice President

 

Applied Materials – Signature Page to Term Loan Credit Agreement



--------------------------------------------------------------------------------

Mizuho Bank, Ltd.,

as a Lender

By:  

/s/ Donna DeMagistris

  Name:  

Donna DeMagistris

  Title:  

Authorized Signatory

 

Applied Materials – Signature Page to Term Loan Credit Agreement



--------------------------------------------------------------------------------

MUFG Bank, Ltd.,

as a Lender

By:  

/s/ Lillian Kim

  Name:  

Lillian Kim

  Title:  

Director

 

Applied Materials – Signature Page to Term Loan Credit Agreement



--------------------------------------------------------------------------------

U.S. Bank National Association,

as a Lender

By:  

/s/ Joan Kiekhaefer

  Name:  

Joan Kiekhaefer

  Title:  

Senior Vice President

 

Applied Materials – Signature Page to Term Loan Credit Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A.,

as a Lender

By:  

/s/ Michael J. Stein

  Name:  

Michael J. Stein

  Title:  

Vice President

 

Applied Materials – Signature Page to Term Loan Credit Agreement



--------------------------------------------------------------------------------

BNP PARIBAS,

as a Lender

By:  

/s/ Brendan Heneghan

  Name:  

Brendan Heneghan

  Title:  

Director

By:  

/s/ Karim Remtoula

  Name:  

Karim Remtoula

  Title:  

Vice President

 

Applied Materials – Signature Page to Term Loan Credit Agreement



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA,

as a Lender

By:  

/s/ Ryan Durkin

  Name:  

Ryan Durkin

  Title:  

Authorized Signatory

 

Applied Materials – Signature Page to Term Loan Credit Agreement



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION,

as a Lender

By:  

/s/ Allyn A Coskun

  Name:  

Allyn A Coskun

  Title:  

Vice President

 

Applied Materials – Signature Page to Term Loan Credit Agreement



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON,

as a Lender

By:  

/s/ Diane Demmler

  Name:  

Diane Demmler

  Title:  

Director

 

Applied Materials – Signature Page to Term Loan Credit Agreement